__________



Exhibit 10.1



 

 

 

SHARE EXCHANGE AGREEMENT



 

 

 

 

Among each of

:





TRANSANDES RESOURCES, INC.


(as the Vendor)





And

:





PIEDRA RICA MINING S.A.


(as the Company)





And each of

:





UEC PARAGUAY CORP.


(as the Purchaser)





And

:





URANIUM ENERGY CORP.


(as UEC)





 

 

 

Uranium Energy Corp.


500 North Shoreline, Ste. 800N, Corpus Christi, Texas, U.S.A., 78471



__________





--------------------------------------------------------------------------------





SHARE EXCHANGE AGREEMENT



 

                        THIS SHARE EXCHANGE AGREEMENT is made and dated for
reference effective as at May 11, 2011 (the "Effective Date") as fully executed
on this 11th day of May, 2011.



 

AMONG EACH OF

:





TRANSANDES RESOURCES, INC.

, having an address for
notice and delivery located at Monsenor Bogarin No 1251,
Asuncion, Paraguay;





(the "Vendor");

OF THE FIRST PART



AND

:





PIEDRA RICA MINING S.A.

, a company incorporated under
the laws of Paraguay, and having an address for notice and
delivery located at Monsenor Bogarin No 1251, Asuncion,
Paraguay





(the "Company");

OF THE SECOND PART



AND

:





URANIUM ENERGY CORP.

, a company incorporated under
the laws of the State of Nevada, U.S.A., and having an address for
notice and delivery located at 500 North Shoreline, Ste. 800N,
Corpus Christi, Texas, U.S.A., 78471





("UEC");

OF THE THIRD PART



AND

:





uec paraguay corp.

, a company incorporated under the
laws of the State of Nevada, U.S.A., and having an address for
notice and delivery located at 500 North Shoreline, Ste. 800N,
Corpus Christi, Texas, U.S.A., 78471





(the "Purchaser");

OF THE FOURTH PART



(and each of the Vendor, the Company, UEC and the Purchaser
being hereinafter singularly also referred to as a "Party" and
collectively referred to as the "Parties" as the context so requires).



 

                        WHEREAS:





--------------------------------------------------------------------------------



- 2 -



A.                    The Company is a body corporate subsisting under and
registered pursuant to the laws of Paraguay, and the Company is, or will be at
Closing (as hereinafter determined) the 100% legal, beneficial and registered
owners of certain mineral property concession interests which are located in
Paraguay and which are more particularly described as "Col. Oviedo Block" and
comprise approximately 100,000 hectares (collectively, the "Mineral Assets");
and which Mineral Assets are even more particularly described in Schedule "A"
attached hereto and which forms a material part hereof;



B.                    The Purchaser is a body corporate subsisting under and
registered pursuant to the laws of the State of Nevada, U.S.A., is a
wholly-owned subsidiary of UEC and is presently engaged in the business of
seeking, acquiring, exploring and developing mineral resource property interests
of merit worldwide and, in this particular instance, in Paraguay (collectively,
the "Purchaser's Business");



C.                    UEC is a reporting company incorporated under the laws of
the State of Nevada, U.S.A., is also in the business of seeking, acquiring and
developing mineral resource property interests of merit and has its common
shares listed for trading on the NYSE Amex equities exchange;



D.                    The Vendor is the legal and beneficial owners of all of
the presently issued and outstanding common shares in the capital of the
Company; the particulars of the registered and beneficial ownership of such
common shares being set forth in Schedule "B" which is attached hereto and which
forms a material part hereof;



E.                    As a consequence of recent discussions and negotiations as
between the Parties hereto, the Vendor has agreed to sell, and the Purchaser has
agreed to acquire, subject to the prior satisfaction of certain conditions
precedent to the satisfaction of the Purchaser; and save and except for one
common share in the capital of the Company which is required by Paraguayan
corporate law to be held by an individual who is resident in Paraguay; such
individual to be named and determined, from time to time, in the sole and
absolute discretion of the Purchaser; all of the issued and outstanding common
shares in the capital of the Company (collectively, the "Purchased Shares" and
each a "Purchased Share"); and



F.                    The Parties hereto have agreed to enter into this "Share
Exchange Agreement" (the "Agreement") which formalizes and replaces, in their
entirety, all such recent discussions and negotiations and which clarifies each
of the Parties' respective duties and obligations in connection with the
proposed purchase by the Purchaser from the Vendor of all of the Purchased
Shares together with the further development of the Purchaser's Business as a
consequence thereof.



 

                        NOW THEREFORE THIS AGREEMENT WITNESSETH that in
consideration of the mutual promises, covenants and agreements herein contained,
THE PARTIES HERETO COVENANT AND AGREE WITH EACH OTHER as follows:



 

Article 1
DEFINITIONS



1.1                    Definitions. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



--------------------------------------------------------------------------------



- 3 -



(a)       "Agreement" means this "Share Exchange Agreement" as entered into
among the Vendor, the Company, UEC and the Purchaser herein, together with any
Schedules attached hereto and any amendments made to either of the agreement or
Schedules;



(b)       "AMEX" means the NYSE Amex equities exchange, together with its
respective successors and permitted assigns as the context so requires;



(c)       "Arbitration Act" means the British Columbia International Commercial
Arbitration Act, as amended from time to time, and the rules and regulations
promulgated therein, as set forth in Article "13" hereinbelow;



(d)       "Attorney" has the meaning ascribed to it in section "11.3"
hereinbelow;



(e)       "Board of Directors" means, as applicable, the respective Board of
Directors of the relevant Party hereto as duly constituted from time to time;



(f)       "business day" means any day during which chartered banks are open for
business in the City of Corpus Christi, Texas, U.S.A.;



(g)       "Business Documentation" means any and all records and other factual
data and information relating to the Company's business interests and assets and
including, without limitation, all plans, agreements and records which are in
the possession or control of the Vendor or the Company in that respect;



(h)       "Closing" has the meaning ascribed to it in section "6.1" hereinbelow;



(i)       "Closing Date" has the meaning ascribed to it in section "6.1"
hereinbelow;



(j)       "Commission" means the United States Securities and Exchange
Commission;



(k)       "Company" means Piedra Rica Mining S.A., or any successor company of
the Company, however formed, whether as a result of merger, amalgamation or
other action;



(l)       "Company's Disclosure Schedule" has the meaning ascribed to it in
section "2.2" hereinbelow;



(m)       "Company's Assets" means all assets, contracts, equipment, goodwill,
inventory and Intellectual Property of the Company and including, without
limitation, all of the property interests, assets, contracts, equipment,
goodwill and inventory which are listed and described in Schedules "D" through
"H" which are attached hereto and which form a material part hereof;



(n)       "Financial Statements" has the meaning ascribed to it in section "3.2"
hereinbelow; a copy of the Financial Statements of the Company being set forth
in Schedule "C" which is attached hereto and which forms a material part hereof;



(o)       "Confidential Information" has the meaning ascribed to it in section
"10.1" hereinbelow;



(p)       "Defaulting Party" and "Non-Defaulting Party" have the meanings
ascribed to them in section "14.1" hereinbelow;



--------------------------------------------------------------------------------



- 4 -



(q)       "Effective Date" has the meaning ascribed to it on the front page of
this Agreement;



(r)       "Escrow Agent" has the meaning ascribed to it in section "7.1"
hereinbelow;



(s)       "Execution Date" means the actual date of the complete execution of
this Agreement and any amendment thereto by all Parties hereto as set forth on
the front page of this Agreement;



(t)       "Holding" has the meaning ascribed to it in each of sections "2.8" and
"2.9" hereinbelow;



(u)       "Indemnified Party" and "Indemnified Parties" have the meanings
ascribed to them in section "15.1" hereinbelow;



(v)       "Initial Due Diligence" has the meaning ascribed to it in section
"5.1" hereinbelow;



(w)       "Intellectual Property" means, with respect to the Company, all right
and interest to all patents, patents pending, inventions, know-how, any
operating or identifying name or registered or unregistered trademarks and
tradenames, all computer programs, licensed end-user software, source codes,
products and applications (and related documentation and materials) and other
works of authorship (including notes, reports, other documents and materials,
magnetic, electronic, sound or video recordings and any other work in which
copyright or similar right may subsist) and all copyrights (registered or
unregistered) therein, industrial designs (registered or unregistered),
franchises, licenses, authorities, restrictive covenants or other industrial or
intellectual property used in or pertaining to the Company and including,
without limitation, the items described in Schedule "D" which is attached hereto
and which forms a material part hereof, and all lists of customers, documents,
records, correspondence and other information pertaining to the Company;



(x)       "Mineral Assets" has the meaning ascribed to it in recital "A
hereinabove; the particulars of such Assets being set forth in Schedule "A"
which is attached hereto;



(y)       "Mineral Assets Condition Precedent" has the meaning ascribed to it in
section "5.1" hereinbelow;



(z)       "Mineral Assets Documentation" means any and all technical records and
other factual engineering data and information relating to the mineral property
interests comprising the Assets and including, without limitation, all plans,
maps, agreements and records which are in the possession or control of any Party
hereto;



(aa)     "Parties" or "Party" means, respectively, collectively and
individually, as the context so requires, each of the Vendor, the Company, UEC
and/or the Purchaser hereto, as the case may be, together with their respective
successors and permitted assigns as the context so requires;



(ab)     "person" or "persons" means an individual, corporation, partnership,
party, trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;



--------------------------------------------------------------------------------



- 5 -



(ac)     "Power of Attorney" has the meaning ascribed to it in section "11.3"
hereinbelow;



(ad)     "Purchased Shares" has the meaning ascribed to it in recital "E"
hereinabove; the particulars of the registered and beneficial ownership of such
Purchased Shares being set forth in Schedule "B" which is attached hereto;



(ae)     "Purchase Price" has the meaning ascribed to it in section "2.2"
hereinbelow;



(af)     "Purchaser" means UEC Paraguay Corp., a company incorporated pursuant
to the laws of the State of Nevada, U.S.A., or any successor Company, however
formed, whether as a result of merger, amalgamation or other action;



(ag)     "Purchaser's Business" has the meaning ascribed to it in recital "B."
hereinabove;



(ah)     "Purchaser's Disclosure Schedule" has the meaning ascribed to it in
section "4.1" hereinbelow;



(ai)     "Ratification" has the meaning ascribed to it in section "6.1"
hereinbelow;



(aj)     "Regulation D", "Regulation S", "Rule 144", "Rule 501", "Rule 506" and
"U.S. Person" have the meanings ascribed to them in the Securities Act;



(ak)     "Regulation S Certificate" and "Accredited Investor Certificate" have
the meanings ascribed to them in section "4.1" hereinbelow; the proposed forms
of which being attached hereto as Schedule "J" and forming a material part
hereof;



(al)     "Regulatory Approval" means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;



(am)     "Regulatory Authority" and "Regulatory Authorities" means, either
singularly or collectively as the context so requires, AMEX and such other
regulatory agencies who have or who may have jurisdiction over the affairs of
the Company, the Vendor, the Purchaser and UEC herein and including, without
limitation, and where applicable, all applicable securities commissions and
again including, without limitation, the Commission, and all other regulatory
authorities from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated by this Agreement;



(an)     "Royalty" and "Royalty Purchase Price" have the meanings ascribed to
them in section "2.9" hereinbelow;



(ao)     "Securities Act" means the United States Securities Act of 1933, as
amended, and all the Rules and Regulations promulgated under the Securities Act;
"1934 Act" means the United States Securities Exchange Act of 1934, as amended,
and all the Rules and Regulations promulgated under the 1934 Act; and "B.C.
Securities Act" means the British Columbia Securities Act, as amended, and all
the Rules and Regulations promulgated under the B.C. Securities Act;



(ap)     "Share" has the meaning ascribed to it in section "2.2" hereinbelow,
and "Shares" means all Shares issued as part of the Purchase Price hereunder;



--------------------------------------------------------------------------------



- 6 -



(aq)     "Subject Removal Date" has the meaning ascribed to it in section "5.1"
hereinbelow;



(ar)     "subsidiary" means any company of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
board of directors of such company) are for the time being owned by or held for
a company and/or any other company in like relation to the company, and includes
any company in like relation to the subsidiary;



(as)     "Transfer Agent" means the Purchaser's existing registrar and transfer
agent for its common shares, or any successor Transfer Agent, however formed,
whether as a result of merger, amalgamation or other action;



(at)     "Transfer Documents" has the meaning ascribed to it in section "7.2"
hereinbelow; and



(au)     "Vendor" means, at present, Transandes Resources, Inc., a company
incorporated pursuant to the laws of the State of Nevada, U.S.A., or any
successor company, however formed, whether as a result of merger, amalgamation
or other action, the sole shareholder of the Company herein, together with each
of its respective successors and permitted assigns as the context so requires.



1.2                    Schedules. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:



Schedule

Description of Schedule

Schedule "A":
Schedule "B"
Schedule "C":
Schedule "D":
Schedule "E":
Schedule "F":
Schedule "G":
Schedule "H":
Schedule "I":
Schedule "J":

Mineral Assets;
Purchased Shares and Vendor;
Financial Statements;
Company's Intellectual Property;
Company's Leases and Licenses;
Company's Contracts of Employment;
Company's Material Contracts;
Company's List of Bank Accounts etc.;
Purchaser's Material Contracts; and
Vendor's Certificates.



 

1.3                    Interpretation. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise
requires,:



(a)       the words "herein", "hereof", "hereunder", "hereinabove" and
"hereinbelow" and other words of similar import refer to this Agreement as a
whole and not to any particular Article, section or other subdivision of this
Agreement;



(b)       any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)       words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.





--------------------------------------------------------------------------------



- 7 -



Article 2
PURCHASE AND SALE AND CONDITIONS THEREON



2.1                    Purchase and sale. Subject to the terms and conditions
hereof and based upon the representations, warranties and covenants contained in
Articles "3" and "4" hereinbelow and the prior satisfaction of the conditions
precedent which are set forth in Article "6" hereinbelow, the Vendor hereby
agrees to assign, sell and transfer at the "Closing Date" (as hereinafter
determined) all of their respective right, entitlement and interest in and to
all of the Purchased Shares to the Purchaser and the Purchaser hereby agrees to
purchase all of the Purchased Shares from the Vendor on the terms and subject to
the conditions contained in this Agreement.



2.2                    Purchase Price. The total purchase price (collectively,
the "Purchase Price") for all of the Purchased Shares will be satisfied by way
of the issuance and delivery by the Purchaser to the order and direction of the
Vendor, in accordance with section "2.3" hereinbelow, an aggregate of 225,000
restricted common shares in the capital of UEC (each a "Share") at the "Closing"
(as hereinafter determined) on the Closing Date of this Agreement



2.3                    Disbursement of Shares. The Purchaser will issue the
Shares to the Vendor in accordance with the Vendor's direction and registration
instructions delivered to the Purchaser at the time of Closing.



2.4                    Resale restrictions and legending of Share certificates.
The Vendor hereby acknowledges and agrees that the Purchaser makes no
representations as to any resale or other restriction affecting the Shares and
that it is presently contemplated that the Shares will be issued by the
Purchaser to the Vendor in reliance upon the registration and prospectus
exemptions contained in certain sections of the United States Securities Act of
1933, as amended (the "Securities Act"), or "Regulation S" promulgated under the
Securities Act and, if applicable, the British Columbia Securities Act (the
"B.C. Securities Act"), which will impose a trading restriction in the United
States on the Shares for a period of at least six months from the Closing Date.
In addition, the Vendor hereby also acknowledges and agrees that the within
obligation of the Purchaser to issue the Shares pursuant to section "2.2"
hereinabove will be subject to the Purchaser being satisfied that an exemption
from applicable registration and prospectus requirements is available under the
Securities Act and, if applicable, the B.C. Securities Act, and all applicable
securities laws, in respect of each of the Vendor, the Purchased Shares and the
Shares, and the Purchaser shall be relieved of any obligation whatsoever to
purchase any Purchased Shares of the Vendor and to issue any Shares in respect
of the Vendor where the Purchaser reasonably determines that a suitable
exemption is not available to it.



                        The Vendor hereby also acknowledges and understands that
neither the sale of the Shares which the Vendor is acquiring nor any of the
Shares themselves have been registered under the Securities Act and, if
applicable, the B.C. Securities Act, or any state securities laws, and,
furthermore, that the Shares must be held indefinitely unless subsequently
registered under the Securities Act and, if applicable, the B.C. Securities Act,
or an exemption from such registration is available. The Vendor also
acknowledges and understands that the certificates representing the Shares will
be stamped with the following legends (or substantially equivalent language)
restricting transfer in the following manner if such restriction is required by
the "Regulatory Authorities":



"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "U.S. Securities Act")
or applicable state securities laws. They may not be sold, offered for sale,
pledged or otherwise transferred except pursuant to an effective registration
statement under the U.S. Securities Act and in accordance with any applicable
state securities laws, or pursuant to an exemption or exclusion from
registration under the U.S. Securities Act and any applicable state securities
laws. The securities represented by the certificate cannot be the subject of
hedging transactions unless such transactions are conducted in compliance with
the U.S. Securities Act."; and



--------------------------------------------------------------------------------



- 8 -



"Unless permitted under securities legislation, the holder of this security must
not trade the security before [the date which is four months plus a day from the
date of issuance].";



and the Vendor hereby consents to the Purchaser making a notation on its records
or giving instructions to any transfer agent of the Purchaser (the "Transfer
Agent") in order to implement the restrictions on transfer set forth and
described hereinabove.



                        The Vendor also acknowledges and understands that:



(a)       the Shares are restricted securities within the meaning of "Rule 144"
promulgated under the Securities Act;



(b)       the exemption from registration under Rule 144 will not be available
in any event for at least six months from the date of issuance of the Shares to
the Vendor, and even then will not be available unless (i) a public trading
market then exists for the common stock of the Purchaser, (ii) adequate
information concerning the Purchaser is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and



(c)       any sale of the Shares may be made by the Vendor only in limited
amounts in accordance with such terms and conditions.



2.5                    Costs. The Parties hereto shall bear their own costs in
relation to the negotiation and formalization of this Agreement and the matters
contemplated thereby, including any legal fees, accounting, regulatory and
filing fees and expenses.



2.6                    Other securities. If and to the extent that the Vendor,
or any other party related, associated or affiliated with the Vendor, has any
absolute, contingent, optional, pre-emptive or other right to acquire any other
securities in the capital of any of the Company, it is hereby acknowledged and
agreed by the Vendor that such party shall be conclusively deemed, as and from
the Closing, to have transferred the same to the Purchaser to the fullest extent
permitted by law, and to otherwise hold the same in trust for and at the
discretion of the Purchaser.



2.7                    Standstill provisions. In consideration of the Parties'
agreement to purchase and sell the Purchased Shares and to enter into the terms
and conditions of this Agreement, each of the Parties hereby undertakes for
themselves, and for each of their respective agents and advisors, that they will
not until the earlier of the Closing Date or the termination of this Agreement
approach or consider any other potential purchasers, or make, invite, entertain
or accept any offer or proposal for the proposed sale of any interest in and to
any of the Purchased Shares or the assets or the respective business interests
of the Company or the Purchaser, as the case may be, or, for that matter,
disclose any of the terms of this Agreement, without the Parties' prior written
consent. In this regard each of the Parties hereby acknowledges that the
foregoing restrictions are important to the respective businesses of the Parties
and that a breach by any of the Parties of any of the covenants herein contained
would result in irreparable harm and significant damage to each affected Party
that would not be adequately compensated for by monetary award. Accordingly, the
Parties hereby agree that, in the event of any such breach, in addition to being
entitled as a matter of right to apply to a Court of competent equitable
jurisdiction for relief by way of restraining order, injunction, decree or
otherwise as may be appropriate to ensure compliance with the provisions hereof,
any such Party will also be liable to the other Parties, as liquidated damages,
for an amount equal to the amount received and earned by such Party as a result
of and with respect to any such breach. The Parties hereby also acknowledge and
agree that if any of the aforesaid restrictions, activities, obligations or
periods are considered by a Court of competent jurisdiction as being
unreasonable, they agree that said Court shall have authority to limit such
restrictions, activities or periods as the Court deems proper in the
circumstances.



--------------------------------------------------------------------------------



- 9 -



2.8                    Right of first refusal from the Vendor to UEC respecting
any other property holding. At any time after the Closing Date and for a period
of two years following the Closing Date, and subject to all applicable laws (and
including, without limitation, the mining laws of Paraguay as the same may exist
from time to time), the Vendor, together with any of the Vendor's respective
shareholders, directors, officers, employees, associates, affiliates and
nominees, as the case may be (collectively, the "Vendor" herein), hereby grants
to either of UEC or the Purchaser, as UEC may determine, from time to time, in
UEC's sole and absolute discretion, a right of first refusal to acquire all or
any portion of any interest in any mineral property interest in Paraguay which
the Vendor may have an interest in at anytime and which the Vendor desires to
dispose of (herein, collectively, the "Holding"). If the Vendor receives a bona
fide offer to purchase from, or where a sale is solicited by the Vendor, then,
upon settling the proposed terms thereof with a third party for the purchase or
sale of the Holding, the Vendor shall forthwith offer to sell the Holding to
UEC. The offer to sell to UEC shall be on the same terms and conditions and of
equivalent dollar value as those contained in the offer to the third party;
provided, however, that should the Vendor and UEC fail to agree upon a
determination of the equivalent dollar value for any such offer, such equivalent
dollar value shall be determined finally by arbitration under the provisions
contained in this Agreement. UEC shall be entitled to elect, by notice to the
Vendor within 30 calendar days from the date of receipt of the offer to sell, to
acquire the Holding, on the same terms and conditions as those set forth in the
offer to the third party. If UEC does not exercise its right to acquire the
Holding as aforesaid, the Vendor may, for a period of 30 calendar days following
the last date upon which UEC could have made the election hereinabove, dispose
of the Holding, but only on the same terms and conditions as set forth in that
offer. Any transfer of all or any part of the Vendor's Holding interest herein
shall be accompanied by the written agreement of any such transferee to assume
the obligations of the Vendor hereunder respecting the Holding and to be bound
by the terms and conditions hereof.



2.9                    Royalty, right to purchase and right of first refusal for
the Royalty. At any time after the Closing Date, however, subject to the right
to purchase provided for immediately hereinbelow, and as a condition to the due
and complete completion of the within purchase and sale, the Purchaser is
continually obligated to pay to the order and direction of the Vendor an
overriding royalty (the "Royalty" herein) equal to one and one-half percent
(1.5%) of the gross proceeds received by the Purchaser in connection with any
uranium which is produced and sold in relation to any mineral interests
comprising the Mineral Assets hereunder.



                        For the purposes of calculating and paying the subject
Royalty the following provisions shall apply:



(a)       the Purchaser shall give notice to the Vendor of the date on which
uranium is first mined or extracted from any of the mineral interests comprising
the Mineral Assets;



(b)       the amount of the Royalty payable to the Vendor shall be calculated by
the Purchaser at the end of each quarterly period for UEC (that being as at each
of July 31st, October 31st, January 31st and April 30th, respectively, at the
moment) and shall be paid to the Vendor on or before the last day of the next
following quarter. Any adjustments in the payment of the Royalty hereunder
arising out of an audit referred to in paragraph "2.9(d)" hereinbelow shall be
made and paid at that time;



--------------------------------------------------------------------------------



- 10 -



(c)       for the purposes of calculating the amount of the Royalty payable to
the Vendor hereunder only, if, after the date that uranium is first mined or
extracted from any of the mineral interests comprising the Mineral Assets, the
Purchaser sells any uranium to one of its subsidiaries or affiliates, and if the
sale price of such uranium is not negotiated on an arm's length basis, the
Purchaser shall, for the purposes of calculating the Royalty only, and
notwithstanding the actual amount of such sale price, add to the proceeds from
the sale of such uranium an amount which would be sufficient to make such sale
price represent a reasonable net sale price for such uranium as if negotiated at
pertinent circumstances (including, without limitation, then current market
conditions relating to uranium);



(d)       the Purchaser shall by notice inform the Vendor of the quantum of such
reasonable net sale price, and if the Vendor does not object thereto within 30
calendar days after receipt of such notice said quantum shall be final and
binding for the purposes of this paragraph;



(e)       on or before the last day of each quarterly period for UEC of each
year after uranium is first mined or extracted from any of the mineral interests
comprising the Mineral Assets, the Purchaser shall deliver to the Vendor a
statement indicating, in reasonable detail, as of the last day of the
immediately preceding quarter, the calculation of the Royalty and the aggregate
Royalty payable for such quarter;



(f)       the Purchaser agrees to maintain for each operation on any of the
mineral interests comprising the Mineral Assets up-to-date and complete records
relating to the uranium and sales thereof and the Vendor or its agents shall
have the right at all reasonable times, to inspect such records and make copies
thereof at their own expense for the purpose of verifying the amount of the
Royalty payments to be made by the Purchaser to the Vendor pursuant hereto. The
Vendor shall have the right at its own expense to have such Royalty accounts
audited by independent auditors acceptable to each of the Vendor and UEC once
each year; and if such independent auditors are not agreed upon, then UEC's
independent auditors; and if the Vendor's audit reveals a shortfall of any
nature whatsoever, the cost of such audit shall be borne by the Purchaser;



(g)       the Purchaser shall have an audited statement prepared by UEC's
independent auditors for each fiscal year of UEC (that being as at July 31st at
the moment) with respect to the Royalty payable to the Vendor hereunder by the
90th calendar day in the following year, and the Purchaser shall forthwith
deliver a copy of such statement to the Vendor; and



(h)       all the Royalty payments shall be considered final and in full
satisfaction of all obligations of the Purchaser making the same in respect
thereof if such payments or the calculations in respect thereof are not disputed
by the Vendor within 60 calendar days after receipt by the Vendor of the audited
statement referred to in paragraph "2.9(g)" hereinabove. Any disputes under this
paragraph shall be decided by arbitration as provided for in the Agreement.



                        At any time, and from time to time, after Closing the
Purchaser shall have the sole and exclusive right and option, exercisable at any
time in writing, in its sole and absolute discretion; however, subject, at all
times, to the Royalty then due and payable having first been paid in full to the
Vendor; to acquire one-half percent (0.5%) of the aggregate Royalty interest
hereunder (that being one-third of the entire 1.5%) at a Royalty purchase price
of U.S. $500,000.00 (the "Royalty Purchase Price") for such one-third Royalty
interest; with the Royalty Purchase Price to be due and payable by the Purchaser
to the order and direction the Vendor within five calendar days of the
Purchaser's election to do so.



--------------------------------------------------------------------------------



- 11 -



                        In addition, and at any time, and from time to time,
after Closing the Vendor hereby grants to either of UEC or the Purchaser, as UEC
may determine, from time to time, in UEC's sole and absolute discretion, a right
of first refusal to acquire all or any portion of the remaining one percent
(1.0%) of the aggregate Royalty interest hereunder which the Vendor desires to
dispose of (herein, collectively, again, the "Holding"). If the Vendor receives
a bona fide offer to purchase from, or where a sale is solicited by the Vendor,
then upon settling the proposed terms thereof with a third party for the
purchase or sale of the Holding, the Vendor shall forthwith offer to sell the
Holding to UEC. The offer to sell to UEC shall be on the same terms and
conditions and of equivalent dollar value as those contained in the offer to the
third party; provided, however, that should the Vendor and UEC fail to agree
upon a determination of the equivalent dollar value for any such offer, such
equivalent dollar value shall be determined finally by arbitration under the
provisions contained in this Agreement. UEC shall be entitled to elect, by
notice to the Vendor within 30 calendar days from the date of receipt of the
offer to sell, to acquire the Holding, on the same terms and conditions as those
set forth in the offer to the third party. If UEC does not exercise its right to
acquire the Holding as aforesaid, the Vendor may, for a period of 30 calendar
days following the last date upon which UEC could have made the election
hereinabove, dispose of the Holding, but only on the same terms and conditions
as set forth in that offer. Any transfer of all or any part of the Vendor's
Holding interest herein shall be accompanied by the written agreement of any
such transferee to assume the obligations of the Vendor hereunder respecting the
Holding and to be bound by the terms and conditions hereof.



 

Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS
BY EACH OF THE VENDOR AND THE COMPANY



3.1                    General representations, warranties and covenants by each
of the Vendor and the Company. In order to induce the Purchaser to enter into
and consummate this Agreement, each of the Vendor and the Company hereby,
jointly and severally, represents to, warrants to and covenants with the
Purchaser, with the intent that the Purchaser will rely thereon in entering into
this Agreement and in concluding the transactions contemplated herein, that, to
the best of the knowledge, information and belief of each of the Vendor and the
Company, after having made due inquiry (and for the purposes of the following
warranties, representations and covenants, "Vendor" and "Company" shall mean the
Vendor, the Company and any subsidiary of the Vendor and/or the Company, if any,
as the context so requires):



(a)       the Company and the Vendor are duly incorporated under the laws of
their respective jurisdictions of incorporation, are validly existing and are in
good standing with respect to all statutory filings required by the applicable
corporate laws;



(b)       the Company and the Vendor have the requisite power, authority and
capacity to own and use all of their respective business assets and to carry on
the Business as presently conducted by them;



(c)       the execution and delivery of this Agreement and the agreements
contemplated hereby have been duly authorized by all necessary action, corporate
or otherwise, on their respective parts;



--------------------------------------------------------------------------------



- 12 -



(d)       there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



(e)       this Agreement constitutes a legal, valid and binding obligation of
each of the Vendor and the Company, enforceable against each of the Vendor and
the Company in accordance with its terms, except as enforcement may be limited
by laws of general application affecting the rights of creditors;



(f)       no proceedings are pending for, and it is unaware of, any basis for
the institution of any proceedings leading to its respective dissolution or
winding up, or the placing of it in bankruptcy or subject to any other laws
governing the affairs of insolvent companies or persons;



(g)       to the actual knowledge, information and belief of each of the Vendor
and the Company, the making of this Agreement and the completion of the
transactions contemplated hereby and the performance of and compliance with the
terms hereof does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of its respective constating documents;



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any Court or governmental authority, domestic or
foreign, to which it is subject, or constitute or result in a default under any
agreement, contract or commitment to which it is a party;



(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which it is a party;



(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or



(v)       constitute a default by it, or any event which, with the giving of
notice or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and



(h)       neither this Agreement nor any other document, certificate or
statement furnished to the Purchaser by or on behalf of the Vendor or the
Company in connection with the transactions contemplated hereby knowingly or
negligently contains any untrue or incomplete statement of material fact or
omits to state a material fact necessary in order to make the statements therein
not misleading which would likely affect the decision of the Purchaser to enter
into this Agreement; and



--------------------------------------------------------------------------------



- 13 -



(i)       each of the Vendor and the Company are not aware of any fact or
circumstance which has not been disclosed to the Purchaser which should be
disclosed in order to prevent the representations and warranties contained in
this section from being misleading or which would likely affect the decision of
the Purchaser to enter into this Agreement.



3.2                    Representations, warranties and covenants by each of the
Vendor and the Company respecting the Purchased Shares and Shares. In order to
induce the Purchaser to enter into and consummate this Agreement, each of the
Vendor and the Company hereby, jointly and severally, also represents to,
warrants to and covenants with the Purchaser, with the intent that the Purchaser
will also rely thereon in entering into this Agreement and in concluding the
transactions contemplated herein, that, to the best of the knowledge,
information and belief of each of the Vendor and the Company, after having made
due inquiry (and for the purposes of the following warranties, representations
and covenants, "Vendor" and "Company" shall mean the Vendor, the Company and any
subsidiary of the Vendor and/or the Company, if any, as the context so
requires):



(a)       save and except as set forth in Schedule "B" which is attached hereto
and as set forth in the "Company's Disclosure Schedule", the Vendor has good and
marketable title to and is the legal and beneficial owner of all of the
Purchased Shares, and the Purchased Shares are fully paid and non-assessable and
are free and clear of liens, charges, encumbrances, pledges, mortgages,
hypothecations and adverse claims of any and all nature whatsoever and
including, without limitation, options, pre-emptive rights and other rights of
acquisition in favour of any person, whether conditional or absolute;



(b)       the Vendor has the power and capacity to own and dispose of the
Purchased Shares, and the Purchased Shares are not subject to any voting or
similar arrangement;



(c)       there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of the Vendor or the Company), pending or
threatened, which may affect, without limitation, the rights of the Vendor to
transfer any of the Purchased Shares to the Purchaser at law or in equity, or
before or by any federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and, without limiting the generality of the foregoing, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting the Purchased Shares. In addition, the
Vendor and the Company are not now aware of any existing ground on which any
such action, suit or proceeding might be commenced with any reasonable
likelihood of success;



(d)       save and except as set forth in Schedule "B" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no other person, firm or
corporation has any agreement, option or right capable of becoming an agreement
for the purchase of any of the Purchased Shares;



(e)       the Vendor acknowledges that the Shares will be issued under certain
exemptions from the registration and prospectus filing requirements otherwise
applicable under the Securities Act and, if applicable, the B.C. Securities Act,
and all applicable securities laws, and that, as a result, the Vendor may be
restricted from using most of the remedies that would otherwise be available to
the Vendor, the Vendor will not receive information that would otherwise be
required to be provided to the Vendor and the Purchaser is relieved from certain
obligations that would otherwise apply to the Purchaser, in either case, under
applicable securities legislation;



--------------------------------------------------------------------------------



- 14 -



(f)       the Vendor realizes that the sale of the Purchased Shares in exchange
for the Shares will be a highly speculative investment and that the Vendor
should be able, without impairing that Vendor's financial condition, to hold the
Shares for an indefinite period of time and to suffer a complete loss on such
investment. In addition, the Vendor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the prospective investment;



(g)       the Vendor has not received, nor has the Vendor requested, nor does
the Vendor require to receive, any offering memorandum or a similar document
describing the business and affairs of the Purchaser in order to assist the
Vendor in entering into this Agreement and in consummating the transactions
contemplated herein;



(h)       if the Vendor is a "U.S. Person", as that term is defined in
Regulation S, then the Vendor hereby certifies that:



(i)       it qualifies as an "accredited investor" as that term is defined under
"Rule 501" of "Regulation D" promulgated under the Securities Act, as amended;



(ii)      it is receiving the Shares solely for its own account for investment
and not with a view to or for sale or distribution of the Shares or any portion
thereof and not with any present intention of selling, offering to sell or
otherwise disposing of or distributing the Shares or any portion thereof in any
transaction other than a transaction exempt from registration under the
Securities Act;



(iii)     the entire legal and beneficial interest in the Shares it is receiving
is being acquired for, and will be held for the account of, itself only and
neither in whole nor in part for any other person;



(iv)      it understands that: (A) neither the sale of the Shares which it is
receiving nor the Shares themselves have been registered under the Securities
Act or any state securities laws, and the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available; and (B) the share certificate representing the
Shares will be stamped with the following legend (or substantially equivalent
language) restricting transfer:



"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the "U.S. Securities Act")
or applicable state securities laws. They may not be sold, offered for sale,
pledged or otherwise transferred except pursuant to an effective registration
statement under the U.S. Securities Act and in accordance with any applicable
state securities laws, or pursuant to an exemption or exclusion from
registration under the U.S. Securities Act and any applicable state securities
laws. The securities represented by the certificate cannot be the subject of
hedging transactions unless such transactions are conducted in compliance with
the U.S. Securities Act."; and



--------------------------------------------------------------------------------



- 15 -



"Unless permitted under securities legislation, the holder of this security must
not trade the security before [the date which is four months plus a day from the
date of issuance]."; and



such U.S. Person Vendor will complete and provide the Purchaser and the Company
with an executed copy of the attached form of "Accredited Investor Certificate";
which is attached hereto with Schedule "J" and which forms a material hereof;
contemporaneously with the Vendor's execution of this Agreement at or before
Closing;



(i)       if the Vendor is not a U.S. Person, as defined in Regulation S, then
the Vendor hereby certifies that:



(i)       it is not a U.S. Person (as defined in "Rule 902" of Regulation S
under the Securities Act, which definition includes, but is not limited to, any
natural person resident in the United States, any corporation or partnership
incorporated or organized under the laws of the United States or any estate or
trust of which any executor, administrator or trustee is a U.S. Person);



(ii)      it is not acquiring any of the Shares for the account or benefit of
any U.S. Person or for offering, resale or delivery for the account or benefit
of any U.S. Person or for the account of any person in any jurisdiction other
than the jurisdiction as set out for its name and address as set forth in this
Agreement;



(iii)     it was not offered any Shares in the United States and was outside the
United States at the time of execution and delivery of this Agreement;



(iv)      it understands that the Shares have not been registered under the
Securities Act and, if applicable, the B.C. Securities Act, and any applicable
securities laws;



(v)       it agrees to resell the Shares only in accordance with the provisions
of Regulation S, pursuant to a registration under the Securities Act, or
pursuant to an available exemption from such registration, and that hedging
transactions involving the Shares may not be conducted unless in compliance with
the Securities Act and, if applicable, the B.C. Securities Act; and



(vi)      it understands that any certificate representing the Shares will bear
a legend setting forth the foregoing restrictions; and



such non-U.S. Person Vendor will complete and provide the Purchaser and UEC with
an executed copy of the attached form of "Regulation S Certificate"; which is
attached hereto with Schedule "J" and which forms a material part hereof;
contemporaneously with the Vendor's execution of this Agreement at or before
Closing; and



(j)       the Vendor and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



--------------------------------------------------------------------------------



- 16 -



3.3                    Representations, warranties and covenants by each of the
Vendor and the Company respecting the Company. In order to induce the Purchaser
to enter into and consummate this Agreement, each of the Vendor and the Company
hereby, jointly and severally, also represent to, warrant to and covenant with
the Purchaser, with the intent that the Purchaser will also rely thereon in
entering into this Agreement and in concluding the transactions contemplated
herein, that, to the best of the knowledge, information and belief of each of
the Vendor and the Company, after having made due inquiry (and for the purposes
of the following warranties, representations and covenants, "Vendor" and
"Company" shall mean the Vendor, the Company and any subsidiary of the Vendor
and/or the Company, if any, as the context so requires):



(a)       the Company owns and possesses and has good and marketable title to
and possession of all of the business interests and the Company's Assets free
and clear of all actual or threatened liens, charges, options, encumbrances,
voting agreements, voting trusts, demands, limitations and restrictions of any
nature whatsoever; save and except for those actual or threatened liens,
charges, encumbrances, demands, limitations and restrictions which are listed in
Schedule "C" which is attached hereto and which forms a material part hereof and
as set forth in the Company's Disclosure Schedule;



(b)       save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company holds all
licenses and permits required for the conduct in the ordinary course of the
operations of the business and for the uses to which the Company's Assets have
been put and are in good standing, and such conduct and uses are in compliance
with all laws, zoning and other by-laws, building and other restrictions, rules,
regulations and ordinances applicable to the Company and to the business and the
Company's Assets, and neither the execution and delivery of this Agreement, nor
the completion of the transactions contemplated hereby, will give any person the
right to terminate or cancel any said license or permit or affect such
compliance;



(c)       the presently authorized and issued share capital of the Company is as
described in Schedule "B" which is attached hereto and which forms a material
part hereof, and there are no other shares in the capital of the Company issued
or allotted, or agreed to be issued or allotted, to any person. In addition, at
Closing the issued share capital of the Company, together with the names and the
number, class and kind of shares of the Company held by the Vendor, will be as
set out in Schedule "B";



(d)       the Purchased Shares are validly issued and outstanding and fully paid
and non-assessable in the capital of the Company and, save and except as set
forth in Schedule "B" which is attached hereto and as set forth in the Company's
Disclosure Schedule, the Purchased Shares are free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever;



(e)       save and except as set forth in Schedule "B" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no other person, firm or
corporation has any agreement, option or right capable of becoming an agreement
for the purchase of any of the Purchased Shares or any unissued shares in the
capital of the Company;



--------------------------------------------------------------------------------



- 17 -



(f)       save and except as set forth in Schedule "B" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there are no actions,
suits, proceedings or investigations (whether or not purportedly against or on
behalf of any of the Vendor or the Company), pending or threatened, which may
affect, without limitation, the right of the Vendor to transfer the Purchased
Shares to the Purchaser at law or in equity, or before or by any federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, and, without limiting
the generality of the foregoing, there are no claims or potential claims under
any relevant family relations legislation or other equivalent legislation
affecting any of the Purchased Shares. In addition, the Vendor and the Company
are not now aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success;



(g)       from the Execution Date up to and including the Closing Date each of
the Company has not committed to making, and until the Closing Date will not
make or commit itself, without the written consent of the Purchaser, to:



(i)       redeem or acquire any shares in its share capital;



(ii)      declare or pay any dividend;



(iii)     make any reduction in or otherwise make any payment on account of its
paid-up capital; or



(iv)      effect any subdivision, consolidation or reclassification of its share
capital;



(h)       other than as set forth in the Company's Disclosure Schedule, from the
Execution Date up to and including the Closing Date the Company has not
committed to making, and until the Closing Date will not make or commit itself,
without the written consent of the Purchaser, to:



(i)       acquire or have the use of any property from a person, corporation or
entity with whom it was not dealing with at arm's length; or



(ii)       dispose of anything to a person, corporation or entity with whom it
was not dealing with at arm's length for proceeds less than the fair market
value thereof;



(i)       other than as set forth in Schedule "A" which is attached hereto and
as set forth in the Company's Disclosure Schedule, from the Execution Date up to
and including the Closing Date the Company has not committed to making, and
until the Closing Date will not make or commit itself, without the written
consent of the Purchaser, to provide any person, firm or corporation with any
agreement, option or right, consensual or arising by law, present or future,
contingent or absolute, or capable of becoming an agreement, option or right:



(i)       to require it to issue any further or other shares in its share
capital, or any other security convertible or exchangeable into shares in its
share capital, or to convert or exchange any securities into or for shares in
its share capital;



(ii)      for the issue and allotment of any of the authorized but unissued
shares in its share capital;



--------------------------------------------------------------------------------



- 18 -



(iii)     to require it to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in its share capital; or



(iv)      to purchase or otherwise acquire any shares in its share capital;



(j)       save and except for those matters which are listed in Schedule "C"
which is attached hereto and in particular, however, without limitation, except
for liabilities which are disclosed, reflected or adequately provided for in the
Company's financial statement (collectively, the "Financial Statements"); a copy
of which Financial Statements being attached hereto as Schedule "C" and forming
a material part hereof; there are no other material liabilities, contingent or
otherwise, existing on the Execution Date hereof in respect of which the Company
may be liable on or after the completion of the transactions contemplated by
this Agreement other than:



(i)       liabilities disclosed or referred to in this Agreement; and



(ii)      liabilities incurred in the ordinary course of business, none of which
are materially adverse to the Business, operations, affairs or financial
conditions of the Company;



(k)       no dividend or other distribution by the Company have been made,
declared or authorized since its incorporation, and from the Execution Date up
to and including the Closing Date the Company has not committed to making and
until the Closing Date will not make or commit itself, without the written
consent of the Purchaser, to confer upon, or pay to or to the benefit of, any
entity, any benefit having monetary value, any bonus or any salary increases
except in the normal course of its business;



(l)       save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there is no basis for and
there are no actions, suits, judgments, investigations or proceedings
outstanding or pending or, to the best of the knowledge, information and belief
of each of the Vendor and the Company, after having made due inquiry, threatened
against or affecting the Company at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau or agency;



(m)       save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company is not in
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which it is subject or which apply to it;



(n)       the Company is not a party to any collective agreement with any labour
union or other association of employees, and there are no pending applications
for certification of any of the Company's employees as a collective bargaining
unit. In addition, and to the best of the knowledge, information and belief of
the Company, after having made due inquiry, the Company is not presently a party
to any complaint, grievance, arbitration or other labour matter referred to any
board or labour authority;



(o)       there are no pension, profit sharing, group insurance or similar plans
or other deferred compensation plans affecting the Company or any of its
directors, officers or employees;



--------------------------------------------------------------------------------



- 19 -



(p)       the Company has not experienced, nor is the Vendor or the Company
aware of, any occurrence or event which has had, or might reasonably be expected
to have, a materially adverse affect on the Business, the Company's Assets or on
the results of the Company's operations;



(q)       save and except as set forth in the Company's Disclosure Schedule, the
Company holds or has applied for all permits, licenses, consents and authorities
issuable by any federal, state, regional or municipal government or agency
thereof which are necessary or desirable in connection with its operations;



(r)       save and except as set forth in the Company's Disclosure Schedule,
from the Execution Date up to and including the Closing Date, there have been
prepared and will be prepared and filed on a timely basis all federal and state
income tax returns, elections and designations, and all other governmental
returns, notices and reports of which the Company has, or ought reasonably to
have had, knowledge required to be or reasonably capable of being filed up to
and including the Closing Date, with respect to the operations of the Company,
and no such returns, elections, designations, notices or reports contain or will
contain any material misstatement or omit any material statement that should
have been included, and each such return, election, designation, notice or
report, including accompanying schedules and statements, are and will be true,
correct and complete in all material respects;



(s)       save and except as set forth in the Company's Disclosure Schedule, the
Company has been assessed for all federal, state and municipal income tax for
all years up to and including their most recent taxation years, and from the
Execution Date up to and including the Closing Date the Company will have paid
in full or accrued in accounts all amounts (including, but not limited to,
sales, use and consumption taxes and taxes measured on income and all
installments of taxes) due and payable to all federal, state and municipal
taxation authorities up to and including the Closing Date;



(t)       save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, there is not now, and
there will not be by the Closing Date, any proceeding, claim or, to the best of
the knowledge, information and belief of each of the Vendor and the Company,
after having made due inquiry, any investigation by any federal, state or
municipal taxation authority, or any matters under discussion or dispute with
such taxation authorities, in respect of taxes, governmental charges,
assessments or reassessments in connection with the Company, and the Vendor and
the Company are not aware of any contingent tax liabilities or any grounds that
could result in an assessment, reassessment, charge or potentially adverse
determination by any federal, state or municipal taxation authority as against
the Company;



(u)       the Company is not, nor until or at the Closing Date will it be, in
breach of any provision or condition of, nor have they done or omitted to do
anything that, with or without the giving of notice or lapse or both, would
constitute a breach of any provision or condition of, or give rise to any right
to terminate or cancel or accelerate the maturity of any payment under, any deed
of trust, contract, certificate, consent, permit, license or other instrument to
which it is a party, by which it is bound or from which it derives benefit, any
judgment, decree, order, rule or regulation of any Court or governmental
authority to which it is subject, or any statute or regulation applicable to it,
to an extent that, in the aggregate, has a material adverse affect on it;



--------------------------------------------------------------------------------



- 20 -



(v)       adequate provision has been made and will be made for taxes payable by
the Company for the current period for which a tax return is not yet required to
be filed and, to the best of the knowledge, information and belief of the Vendor
and the Company, after having made due inquiry, there are no contingent tax
liabilities of the Company or any grounds which would prompt a re-assessment of
the Company and including without limitation, the aggressive treatment of income
and expenses in the filing of earlier tax returns by the Company;



(w)       all amounts required to be withheld for taxes by the Company from
payments made to any present or former shareholders, officers, directors,
non-resident creditors, employees, associates or consultants have been withheld
and paid on a timely basis to the property governmental body pursuant to
applicable legislation;



(x)       Schedule "D" which is attached hereto and which forms a material part
hereof contains an accurate and complete description of all of the Company's
Intellectual Property, and the Intellectual Property does not infringe the
rights of any other person;



(y)       the Company does not have and does not use any service mark, tradename
or trademark except as disclosed as part of the Company's Intellectual Property;



(z)       save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company has good and
marketable title to all of the Company's Intellectual Property, Company's
Assets, properties and interests in properties, real and personal, including
those reflected in the Financial Statements or which have been acquired since
the date of the latest of the Financial Statements (except for those which have
been transferred, sold or otherwise disposed of in the ordinary or normal course
of business), free and clear of all encumbrances, and none of the Company's
properties or the Company's Assets is in the possession of or under the control
of any other person;



(aa)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company has no
equipment, other than the personal property or fixtures in the possession or
custody of the Company which, as of the date hereof, are leased or are held
under license or similar arrangement;



(ab)     except for the real property leases and licenses and the contracts of
employment which are set forth in Schedules "E" and "F", respectively, which are
attached hereto and which form a material part hereof, the Company is not party
to or bound by any other material contract, whether oral or written, other than
the contracts and agreements as set forth in Schedule "G" which is attached
hereto and which form a material part hereof;



(ac)     as to the contracts listed in Schedule "G" which are attached hereto:



(i)       each such contract is in full force and effect and unamended;



(ii)      no material default exists in respect thereof on the part of either
the Company or any other party thereto;



--------------------------------------------------------------------------------



- 21 -



(iii)     each such contract does not involve the Vendor or any non-arm's length
party except where described; and



(iv)      neither the Vendor nor the Company is aware of any intention on the
part of any other party thereto to terminate or materially alter any such
contract;



(ad)     the Company has no consulting or employment agreements, whether written
or otherwise, except for those which are set forth in Schedule "F" which is
attached hereto;



(ae)     Schedule "H" which is attached hereto and which forms a material part
hereof is a true and complete list showing the name of each bank, trust company
or similar institution in which the Company has accounts or safety deposit
boxes, the identification numbers of each such account or safe deposit box, the
names of all persons authorized to draw therefrom or to have access thereto and
the number of signatories required on each account. In addition, Schedule "H"
also includes a list of all non-bank account numbers, codes and business numbers
used by the Company for the purposes of remitting tax, dues, assessments and
other fees;



(af)     the Company maintains, and has maintained, insurance in force against
loss on the Company's Assets, against such risks, in such amounts and to such
limits, as is in accordance with prudent business practices prevailing in its
line of business and having regard to the location, age and character of its
properties and the Company's Assets, and has complied fully with all
requirements of such insurance, including the prompt giving of any notice of any
claim or possible claim thereunder, and all such insurance has been and is with
insurers which the Company believes to be responsible;



(ag)     the most recently completed and consolidated management prepared
Financial Statements for the Company are true and correct in every respect and
present fairly the financial position of the Company as at its most recently
completed financial periods and the results of its operations for the period
then ended; a copy of said Financial Statements being attached hereto as
Schedule "C";



(ah)     the Financial Statements and the books and records of each of the
Company are true and correct in every material respect, fairly reflect the
business, property, the Company's Assets and the financial position of the
Company as at the date of the Financial Statements and any such books and
records and the results of the operations for the period then ended, and there
have been no adverse changes in the Business or affairs of the Company since the
date of the Financial Statements and any such books and records;



(ai)     since the date of the Company's most recent Financial Statements:



(i)       there has not been any material adverse change in the financial
position or condition of the Company or any damage, loss or other change in
circumstances materially affecting the Business or properties or the Company's
right or capacity to carry on business;



(ii)       the Company has not waived or surrendered any right of material
value;



(iii)       the Company has not discharged or satisfied or paid any lien or
encumbrance or obligation or liability other than current liabilities in the
ordinary course of business; and



--------------------------------------------------------------------------------



- 22 -



(iv)       the business has been carried on in the ordinary course;



(aj)     save and except for those matters which are listed in Schedule "C"
which is attached hereto and as set forth in the Company's Disclosure Schedule,
there are no liabilities, contingent or otherwise, of the Company not disclosed
or reflected in the Financial Statements, except those incurred in the ordinary
course of business of the Company since the date of the Financial Statements;



(ak)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, no payments of any kind
have been made or authorized by or on behalf of the Company to or on behalf of
the Vendor or to or on behalf of any directors, officers, shareholders or
employees of the Company or under any management agreements with the Company
other than in the ordinary course of business;



(al)     except as otherwise provided for herein, the Vendor and the Company
have not retained, employed or introduced any broker, finder or other person who
would be entitled to a brokerage commission or finder's fee arising out of the
transactions contemplated hereby;



(am)     save and except for those matters which are listed in Schedule "G"
which is attached hereto, the Company does not have any contracts, agreements,
undertakings or arrangements, whether oral, written or implied, with employees,
lessees, licensees, managers, accountants, suppliers, agents, distributors,
directors, officers, lawyers or others which cannot be terminated, without
penalty, on no more than one month's notice;



(an)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, neither the Vendor, nor
any directors, officers or employees of the Company, are now indebted or under
obligation to the Company on any account whatsoever other than in the ordinary
course of business;



(ao)     all material transactions of the Company and including, without
limitation, all directors' and shareholders' resolutions, have been promptly and
properly recorded or filed in or with their respective books and records;



(ap)     the Vendor and the Company have the full authority and capacity
required to enter into this Agreement and to perform their respective
obligations hereunder;



(aq)     the present directors and officers of the Company are as follows:



Name of director/officer

Position with Company


Carlos Figueredo Farina
Maria Victoria Forero

President
Vice-President



(ar)     prior to the "Subject Removal Date" the Company will have obtained all
authorizations and approvals or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities,
if applicable, from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated herein, and all such authorizations, approvals and other actions
will be in full force and effect, and all such filings will have been accepted
by the Company which will be in compliance with, and will have not committed any
breach of any securities laws, regulations or policies of any Regulatory
Authority to which the Company may be subject;



--------------------------------------------------------------------------------



- 23 -



(as)     save and except as set forth in Schedule "C" which is attached hereto
and as set forth in the Company's Disclosure Schedule, the Company have not
committed to making and until the Closing Date will not make or commit
themselves, without the written consent of the Purchaser, to:



(i)       guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation;



(ii)       other than the payment of ordinary course obligations, make any
single operating or capital expenditures in excess of U.S. $50,000.00; or



(iii)       waive or surrender any right of material value;



(at)     until the Closing Date the Company will:



(i)       maintain their Business and assets in a manner consistent with and in
compliance with applicable law; and



(ii)      not enter into any material transaction or assume or incur any
material liability outside the normal course of their Business;



(au)     the Company have not committed to making and until the Closing Date
will not make or commit themselves, without the written consent of the
Purchaser, to:



(i)       declare or pay any dividend, or make any distribution of their
properties or assets to their shareholders, or purchase or retire any of their
shares;



(ii)      sell all or any part of their Business or assets or agree to do or
perform any act or enter into any transaction or negotiation which could
reasonably be expected to interfere with this Agreement or which would render
inaccurate any of the representations, warranties and covenants set forth in
this Agreement; or



(iii)     merge, amalgamate or consolidate into or with any entity, or enter
into any other corporate reorganization;



provided, however, that the provisions hereof shall not preclude the Company,
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on their Business in the normal course thereof;



(av)     the Company will, for a period of at least five business days prior to
the Closing Date, during normal business hours:



(i)       make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's respective books, records, contracts, documents, correspondence and
other written materials, and afford such persons every reasonable opportunity to
make copies thereof and take extracts therefrom at the sole cost of the
Purchaser; provided such persons do not unduly interfere in the respective
operations of the Company;



--------------------------------------------------------------------------------



- 24 -



(ii)      authorize and permit such persons at the risk and the sole cost of the
Purchaser, and only if such persons do not unduly interfere in the operations of
the Company, to attend at all of its respective places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



(iii)     require the Company's management personnel to respond to all
reasonable inquiries concerning the business and assets or the conduct of its
business relating to its liabilities and obligations;



(aw)     the Vendor and the Company will give to the Purchaser, within at least
five business days prior to the Closing Date, by written notice, particulars of:



(i)       each occurrence within the Vendor' and the Company's knowledge after
the Execution Date of this Agreement that, if it had occurred before the
Execution Date, would have been contrary to any of the Vendor' or the Company's
respective representations or warranties contained herein; and



(ii)      each occurrence or omission within the Vendor' and the Company's
knowledge after the Execution Date that constitutes a breach of any of the
Vendor' or the Company's respective covenants contained in this Agreement;



(ax)     each of the attached Schedules contains all material information for
each particular Schedule listed therein and there are no omissions of material
information by the Company; and



(ay)     the Vendor and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



3.4                    Representations, warranties and covenants by each of the
Vendor and each of the Company respecting the Mineral Assets. In order to induce
the Purchaser to enter into and consummate this Agreement, each of the Vendor
and the Company hereby, jointly and severally, also represents to, warrants to
and covenants with the Purchaser, with the intent that the Purchaser will also
rely thereon in entering into this Agreement and in concluding the transactions
contemplated herein, that, to the best of the knowledge, information and belief
of each of the Vendor and the Company, after having made due inquiry (and for
the purposes of the following warranties, representations and covenants,
"Vendor" and "Company" shall mean the Vendor, the Company and any subsidiary of
the Vendor and the Company, if any, as the context so requires):



(a)       the Company is, and/or will be, at the Closing Date, the legal and
beneficial owners of all of the Mineral Assets; the particulars of which being
more particularly described in Schedule "A" which is attached hereto;



--------------------------------------------------------------------------------



- 25 -



(b)       the Company is, and/or will be, at the Closing Date, authorized to
hold the right to explore and develop each of the mineral property interests
comprising the Mineral Assets held by the Company;



(c)       the Company hold, and/or will hold, at the Closing Date, each of the
mineral property interests comprising the Mineral Assets free and clear of all
liens, charges and claims of others;



(d)       no other person, firm or corporation has any written or oral
agreement, option, understanding or commitment, or any right or privilege
capable of becoming an agreement, for the purchase from the Company of any
interest in and to any of mineral property interests comprising the Mineral
Assets;



(e)       the mineral property interests comprising the Mineral Assets have been
duly and validly located and recorded in a good and minerlike manner pursuant to
applicable mining laws;



(f)       all permits and licenses covering the mineral property interests
comprising the Mineral Assets have been, and/or will be at the Closing Date,
duly and validly issued pursuant to applicable mining laws and are in good
standing by the proper doing and filing of assessment work and the payment of
all fees, taxes and rentals in accordance with the requirements of applicable
mining laws and the performance of all other actions necessary in that regard;



(g)       where appropriate, the Company has, and/or will have, at the Closing
Date, insured the Mineral Assets against loss or damage on a replacement cost
basis;



(h)       all conditions on and relating to the Mineral Assets and the
operations conducted thereon by or on behalf of the Company are, and/or will be
at the Closing Date, in compliance with all applicable laws, regulations or
orders and including, without limitation, all laws relating to environmental
matters, waste disposal and storage and reclamation;



(i)       there are no outstanding orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to any of the mineral property interests comprising
the Mineral Assets and the conduct of the operations related thereto, nor has
the Company received any notice of same;



(j)       there are no adverse claims or challenges against or to the ownership
of or title to any of the mineral property interests comprising the Mineral
Assets or which may impede the development of any of the mineral property
interests comprising the Mineral Assets, nor, to the best of the knowledge,
information and belief of each of the Company, after having made due inquiry, is
there any basis for any potential claim or challenge, and, to the best of the
knowledge, information and belief of the Company, after having made due inquiry,
no person has any royalty, net profits or other interests whatsoever in any
production from any of the mineral property interests comprising the Mineral
Assets;



(k)       there are no actions, suits, proceedings or investigations (whether or
not purportedly against or on behalf of the Company), pending or threatened,
which may affect, without limitation, the rights of the Company to transfer any
interest in and to the mineral property interests comprising the Mineral Assets
to the Purchaser at the Closing Date, at law or in equity, or before or by any
federal, state, provincial, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, and,
without limitation, there are no claims or potential claims under any relevant
family relations legislation or other equivalent legislation affecting any of
the mineral property interests comprising the Mineral Assets. In addition, the
Company is not now aware of any existing ground on which any such action, suit
or proceeding might be commenced with any reasonable likelihood of success;



--------------------------------------------------------------------------------



- 26 -



(l)       the Vendor and the Company have delivered to the Purchaser all Mineral
Assets Documentation in their possession or control relating to the Mineral
Assets together with copies of all actual and pending permits, permit
applications and applications for exploration and exploitation rights respecting
any of the mineral property interests comprising the Mineral Assets;



(m)       the Company will also deliver, or caused to be delivered, to the
Purchaser as soon as conveniently possible after the Effective Date, however,
prior to the Closing Date, a title opinion or opinions respecting the mineral
property interests comprising the Mineral Assets, all as addressed to the
Purchaser and prepared in accordance with applicable rules and policies,
together with such other documentation as the Purchaser may require in order to
seek and obtain Regulatory Approval for each of the transactions contemplated by
this Agreement; and



(n)       the Vendor and the Company are not aware of any fact or circumstance
which has not been disclosed to the Purchaser which should be disclosed in order
to prevent the representations and warranties contained in this section from
being misleading or which would likely affect the decision of the Purchaser to
enter into this Agreement.



3.5                    Continuity of the representations, warranties and
covenants by each of the Vendor and the Company. The representations, warranties
and covenants by each of the Vendor and the Company contained in this Article,
or in any certificates or documents delivered pursuant to the provisions of this
Agreement or in connection with the transactions contemplated hereby, will be
true at and as of the Closing Date as though such representations, warranties
and covenants were made at and as of such time. Notwithstanding any
investigations or inquiries made by the Purchaser or by the Purchaser's
professional advisors prior to the Closing Date, or the waiver of any condition
by the Purchaser, the representations, warranties and covenants of each of the
Vendor and the Company contained in this Article shall survive the Closing Date
and shall continue in full force and effect for a period of one calendar year
from the Closing Date; provided, however, that the Vendor and the Company shall
not be responsible for the breach of any representation, warranty or covenant of
either of the Vendor or the Company contained herein caused by any act or
omission of the Purchaser prior to the Execution Date hereof of which the Vendor
and the Company were unaware or as a result of any action taken by the Purchaser
after the Execution Date. In the event that any of the said representations,
warranties or covenants are found by a Court of competent jurisdiction to be
incorrect and such incorrectness results in any loss or damage sustained
directly or indirectly by the Purchaser, then the Vendor and/or the Company, as
the case may be, will, in accordance with the provisions of Article "15"
hereinbelow, pay the amount of such loss or damage to the Purchaser within 30
calendar days of receiving notice of judgment therefore; provided that the
Purchaser will not be entitled to make any claim unless the loss or damage
suffered may exceed the amount of U.S. $1,000.00.



 



--------------------------------------------------------------------------------



- 27 -



Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER AND UEC



4.1                    Warranties, representations and covenants by the
Purchaser. In order to induce each of the Vendor and the Company to enter into
and consummate this Agreement, the Purchaser hereby warrants to, represents to
and covenants with each of the Vendor and the Company, with the intent that each
of the Vendor and the Company will rely thereon in entering into this Agreement
and in concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Purchaser, after having made due
inquiry (and for the purposes of the following warranties, representations and
covenants, "Purchaser" shall mean the Purchaser and any subsidiary of the
Purchaser, if any, as the context so requires):



(a)       the Purchaser is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by the applicable corporate laws;



(b)       the Purchaser has the requisite power, authority and capacity to own
and use all of its business assets and to carry on its business as presently
conducted by it;



(c)       save and except as set forth in the "Purchaser's Disclosure Schedule"
which will accompany the Purchaser's execution and delivery of this Agreement,
the Purchaser is qualified to do business in those jurisdictions where it is
necessary to fulfill its obligations under this Agreement, and it has the full
power and authority to enter into this Agreement and any agreement or instrument
referred to or contemplated by this Agreement;



(d)       the execution and delivery of this Agreement and the agreements
contemplated hereby has been duly authorized by all necessary corporate action
on its part;



(e)       there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



(f)       this Agreement constitutes a legal, valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with its terms,
except as enforcement may be limited by laws of general application affecting
the rights of creditors;



(g)       no proceedings are pending for, and the Purchaser is unaware of, any
basis for the institution of any proceedings leading to the dissolution or
winding up of the Purchaser or the placing of the Purchaser in bankruptcy or
subject to any other laws governing the affairs of an insolvent Company;



(h)       the Purchaser owns and possesses and has good and marketable title to
and possession of all of its business assets free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever, save and
except for those actual or threatened liens, charges, encumbrances, demands,
limitations and restrictions which are listed in Schedule "I" which is attached
hereto and which forms a material part hereof and as forth in the Purchaser's
Disclosure Schedule;



(i)       save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser holds all licenses and permits required for the conduct in the
ordinary course of the operations of its business and for the uses to which its
business assets have been put and are in good standing, and such conduct and
uses are in compliance with all laws, zoning and other by-laws, building and
other restrictions, rules, regulations and ordinances applicable to the
Purchaser and its business and assets, and neither the execution and delivery of
this Agreement nor the completion of the transactions contemplated hereby will
give any person the right to terminate or cancel any said license or permit or
affect such compliance;



--------------------------------------------------------------------------------



- 28 -



(j)       the authorized capital of the Purchaser consists of 10,000 common
shares of common stock, with a par value of U.S. $0.001 per common share, which,
according to the records of the Purchaser, one common share of the Purchaser is
and will be issued and outstanding as fully paid and non-assessable and held by
UEC just prior to the Closing Date, and there are at present no other shares in
the capital of the Purchaser issued or allotted or agreed to be issued or
allotted to any person;



(k)       there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of the Purchaser, after making due inquiry,
threatened against or affecting the Purchaser at law or in equity or before or
by any federal, state, municipal or other governmental department, commission,
board, bureau or agency;



(l)       save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it;



(m)       the Purchaser is not a party to any collective agreement with any
labour union or other association of employees, and there is no pending
application for certification of any of the Purchaser's employees as a
collective bargaining unit. In addition, and to the best of the knowledge,
information and belief of the Purchaser, after having made due inquiry, the
Purchaser is not presently a party to any complaint, grievance, arbitration or
other labour matter referred to any board or labour authority;



(n)       there are no pension, profit sharing, group insurance or similar plans
or other deferred compensation plans affecting the Purchaser or any of its
directors, officers or employees;



(o)       save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser has not experienced, nor is the Purchaser aware of, any occurrence
or event which has had, or might reasonably be expected to have, a materially
adverse affect on its business or on the results of its operations;



(p)       save and except as set forth in the Purchaser's Disclosure Schedule,
the Purchaser holds or has applied for all permits, licenses, consents and
authorities issuable by any federal, state, regional or municipal government or
agency thereof which are necessary or desirable in connection with its
operations;



(q)       there is not now, and there will not be by the Closing Date, any
proceeding, claim or, to the best of the knowledge, information and belief of
the Purchaser, after making due inquiry, any investigation by any federal, state
or municipal taxation authority, or any matters under discussion or dispute with
such taxation authorities, in respect of taxes, governmental charges,
assessments or reassessments in connection with the Purchaser, and the Purchaser
is not aware of any contingent tax liabilities or any grounds that could result
in an assessment, reassessment, charge or potentially adverse determination by
any federal, state or municipal taxation authority as against the Purchaser;



--------------------------------------------------------------------------------



- 29 -



(r)       the Purchaser is not in breach of any provision or condition of, nor
have they done or omitted anything that, with or without the giving of notice or
lapse or both, would constitute a breach of any provision or condition of, or
give rise to any right to terminate or cancel or accelerate the maturity of any
payment under, any deed of trust, contract, certificate, consent, permit,
license or other instrument to which it is a party, by which it is bound or from
which it derives benefit, any judgment, decree, order, rule or regulation of any
court or governmental authority to which it is subject, or any statute or
regulation applicable to it, to an extent that, in the aggregate, has a material
adverse affect on it;



(s)       the Purchaser has good and marketable title to all of its assets,
properties and interests in properties, real and personal, free and clear of all
encumbrances, and none of the Purchaser's assets or properties is in the
possession of or under the control of any other person;



(t)       the Purchaser has no equipment, other than the personal property or
fixtures in the possession or custody of the Purchaser which, as of the date
hereof, are leased or are held under license or similar arrangement;



(u)       except for the material contracts which are set forth in Schedule "I"
which is attached hereto and which forms a material part hereof, the Purchaser
is not party to or bound by any other material contract, whether oral or
written, other than the contracts as set forth in Schedule "I";



(v)       save and except as set forth in the Purchaser's Disclosure Schedule,
as to the contracts listed in Schedule "I" which is attached hereto:



(i)       each such contract is in full force and effect and unamended;



(ii)      no material default exists in respect thereof on the part of either
the Purchaser or any other party thereto;



(iii)     each such contract does not involve any non-arm's length party except
where described; and



(iv)      the Purchaser is not aware of any intention on the part of any other
party thereto to terminate or materially alter any such contract;



(w)       there are no liabilities, contingent or otherwise of the Purchaser not
disclosed;



(x)       no payments of any kind have been made or authorized by or on behalf
of the Purchaser to or on behalf of directors, officers, shareholders or
employees of the Purchaser or under any management agreements with the Purchaser
other than in the ordinary course of business;



(y)       the Purchaser has not retained, employed or introduced any other
broker, finder or other person who would be entitled to a brokerage commission
or finder's fee arising out of the transactions contemplated hereby;



--------------------------------------------------------------------------------



- 30 -



(z)       none of the directors, officers or employees of the Purchaser are now
indebted or under obligation to the Purchaser on any account whatsoever, other
than in the ordinary course of business;



(aa)     save and except as set forth in the Purchaser's Disclosure Schedule,
all material transactions of the Purchaser and including, without limitation,
all directors' and shareholders' resolutions, have been promptly and properly
recorded or filed in or with its books and records;



(ab)     prior to the Subject Removal Date the Purchaser will have obtained all
authorizations, approvals, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
required to be made in connection with the transactions contemplated herein, and
all such authorizations, approvals and other actions will be in full force and
effect, and all such filings will have been accepted by the Purchaser, which
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Purchaser
may be subject;



(ac)     the Purchaser has not committed to making and until the Closing Date
will not make or commit itself, without the written consent of each of the
Vendor and the Company, to:



(i)       guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation;



(ii)      other than the payment of ordinary course obligations, make any
operating or capital expenditures in excess of U.S. $50,000.00; or



(iii)     waive or surrender any right of material value;



(ad)     until the Closing Date the Purchaser will:



(i)       maintain its assets in a manner consistent with and in compliance with
applicable law; and



(ii)      not enter into any material transaction or assume or incur any
material liability outside the normal course of its business;



(ae)     the Purchaser has not committed to making and until the Closing Date
will not make or commit itself, without the written consent of each of the
Vendor and the Company, to:



(i)       declare or pay any dividend, or make any distribution of its
properties or assets to its shareholders, or purchase or retire any of its
shares;



(ii)      sell all or any part of its assets or agree to do or perform any act
or enter into any transaction or negotiation which could reasonably be expected
to interfere with this Agreement or which would render inaccurate any of the
representations, warranties and covenants set forth in this Agreement; or



(iii)     merge, amalgamate or consolidate into or with any entity, or enter
into any other corporate reorganization;



provided, however, that the provisions hereof shall not preclude the Purchaser
pending the Closing or the termination of this Agreement, whichever shall first
occur, from carrying on its business in the normal course thereof;



--------------------------------------------------------------------------------



- 31 -



(af)     the Purchaser will, for a period of at least five business days prior
to the Closing Date, during normal business hours:



(i)       make available for inspection by the counsel, auditors and
representatives of each of the Vendor and the Company, at such location as is
appropriate, all of the Purchaser's books, records, contracts, documents,
correspondence and other written materials, and afford such persons every
reasonable opportunity to make copies thereof and take extracts therefrom at the
sole cost of the Vendor and the Company; provided such persons do not unduly
interfere in the operations of the Purchaser;



(ii)      authorize and permit such persons at the risk and the sole cost of the
Vendor and the Company, and only if such persons do not unduly interfere in the
operations of the Purchaser, to attend at all of its respective places of
business and operations to observe the conduct of its business and operations,
inspect its properties and assets and make physical counts of its inventories,
shipments and deliveries; and



(iii)     require the Purchaser's management personnel to respond to all
reasonable inquiries concerning the Purchaser's business assets or the conduct
of its business relating to its liabilities and obligations;



(ag)     the Purchaser will give to each of the Vendor and the Company, within
at least five business days prior to the Closing Date, by written notice,
particulars of:



(i)       each occurrence within the Purchaser's knowledge after the Execution
Date of this Agreement that, if it had occurred before the Execution Date, would
have been contrary to any of the Purchaser's representations or warranties
contained herein; and



(ii)      each occurrence or omission within the Purchaser's knowledge after the
Execution Date that constitutes a breach of any of the Purchaser's covenants
contained in this Agreement;



(ah)     save and except for those matters which are listed in Schedule "I"
which is attached hereto and as set forth in the Purchaser's Disclosure
Schedule, the shares in the capital of the Purchaser are not subject to or
affected by any actual or, to the knowledge of the Purchaser, pending or
threatened cease trading, compliance or denial of use of exemptions orders of,
or action, investigation or proceeding by or before, any securities regulatory
authority, Court, administrative agency or other tribunal;



(ai)     the making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Purchaser;



--------------------------------------------------------------------------------



- 32 -



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any Court or governmental authority, domestic or
foreign, to which the Purchaser is subject, or constitute or result in a default
under any agreement, contract or commitment to which the Purchaser is a party;



(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which the Purchaser is a party;



(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Purchaser which is necessary
or desirable in connection with the conduct and operations of its businesses and
the ownership or leasing of its business assets; or



(v)       constitute a default by the Purchaser or any event which, with the
giving of notice or lapse of time or both, might constitute an event of default,
under any agreement, contract, indenture or other instrument relating to any
indebtedness of the Purchaser which would give any party to that agreement,
contract, indenture or other instrument the right to accelerate the maturity for
the payment of any amount payable under that agreement, contract, indenture or
other instrument;



(aj)     neither this Agreement nor any other document, certificate or statement
furnished to the Vendor or the Company by or on behalf of the Purchaser in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;
and



(ak)     it is not aware of any fact or circumstance which has not been
disclosed to each of the Vendor and the Company which should be disclosed in
order to prevent the representations, warranties and covenants contained in this
section from being misleading or which would likely affect the decision of the
Vendor and the Company to enter into this Agreement.



4.2                    Warranties, representations and covenants by UEC. In
order to induce each of the Vendor and the Company to enter into and consummate
this Agreement, UEC hereby warrants to, represents to and covenants with each of
the Vendor and the Company, with the intent that each of the Vendor and the
Company will rely thereon in entering into this Agreement and in concluding the
transactions contemplated herein, that, to the best of the knowledge,
information and belief of UEC, after having made due inquiry (and for the
purposes of the following warranties, representations and covenants, "UEC" shall
mean UEC and any subsidiaries of UEC, if any, as the context so requires):



(a)       UEC is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by the applicable corporate laws;



--------------------------------------------------------------------------------



- 33 -



(b)       UEC has the requisite power, authority and capacity to own and use all
of its respective business assets and to carry on its respective business as
presently conducted by it;



(c)       UEC is qualified to do business in those jurisdictions where it is
necessary to fulfill its obligations under this Agreement, and it has the full
power and authority to enter into this Agreement and any agreement or instrument
referred to or contemplated by this Agreement;



(d)       the execution and delivery of this Agreement and the agreements
contemplated hereby has been duly authorized by all necessary corporate action
on its part;



(e)       there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



(f)       this Agreement constitutes a legal, valid and binding obligation of
UEC enforceable against UEC in accordance with its terms, except as enforcement
may be limited by laws of general application affecting the rights of creditors;



(g)       no proceedings are pending for, and UEC is unaware of, any basis for
the institution of any proceedings leading to the dissolution or winding up of
UEC or the placing of UEC in bankruptcy or subject to any other laws governing
the affairs of an insolvent Company;



(j)       all issued and outstanding common shares of UEC are fully paid and
non-assessable as at the Execution Date hereof;



(k)       all of the issued and outstanding shares of UEC are listed and posted
for trading on AMEX and UEC is not in material default of any of its listing
requirements of AMEX or any rules or policies of the United States Securities
and Exchange Commission (the "Commission");



(l)       save and except as set forth in the Purchaser's Disclosure Schedule,
all registration statements, reports and proxy statements filed by the UEC with
the Commission, and all registration statements, reports and proxy statements
required to be filed by the Purchaser with the Commission, have been filed by
the Purchaser under the United States Securities Act of 1934 (the "1934 Act"),
were filed in all material respects in accordance with the requirements of the
1934 Act and the rules and regulations thereunder and no such registration
statements, reports or proxy statements contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading;



(m)       UEC will allot and issue the Shares on the Closing Date in accordance
with section "2.2" hereinabove as fully paid and non-assessable in the capital
of UEC, free and clear of all actual or threatened liens, charges, options,
encumbrances, voting agreements, voting trusts, demands, limitations and
restrictions of any nature whatsoever, other than hold periods or other
restrictions imposed under applicable securities legislation;



(n)       UEC is not aware of any court order which restricts or prevents the
issuance by UEC of any shares from treasury;



--------------------------------------------------------------------------------



- 34 -



(o)       UEC is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it;



(p)       prior to the Subject Removal Date UEC will have obtained all
authorizations, approvals, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
required to be made in connection with the transactions contemplated herein, and
all such authorizations, approvals and other actions will be in full force and
effect, and all such filings will have been accepted by the appropriate
Regulatory Authorities and UEC will be in compliance with, and will have not
committed any breach of, any securities laws, regulations or policies of any
Regulatory Authority to which UEC may be subject;



(q)       UEC will give to each of the Vendor and the Company, within at least
five business days prior to the Closing Date, by written notice, particulars of:



(i)       each occurrence within UEC's knowledge after the Execution Date of
this Agreement that, if it had occurred before the Execution Date, would have
been contrary to any of UEC's representations or warranties contained herein;
and



(ii)      each occurrence or omission within UEC's knowledge after the Execution
Date that constitutes a breach of any of the Purchaser's covenants contained in
this Agreement;



(r)       the shares in the capital of UEC are not subject to or affected by any
actual or, to the knowledge of UEC, pending or threatened cease trading,
compliance or denial of use of exemptions orders of, or action, investigation or
proceeding by or before, any securities regulatory authority, Court,
administrative agency or other tribunal;



(s)       the making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of UEC; or



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any Court or governmental authority, domestic or
foreign, to which UEC is subject, or constitute or result in a default under any
agreement, contract or commitment to which UEC is a party;



(t)       neither this Agreement nor any other document, certificate or
statement furnished to the Vendor or the Company by or on behalf of UEC in
connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading;
and



(u)       UEC is not aware of any fact or circumstance which has not been
disclosed to the Vendor or the Company which should be disclosed in order to
prevent the representations, warranties and covenants contained in this section
from being misleading or which would likely affect the decision of the Vendor
and the Company to enter into this Agreement.



--------------------------------------------------------------------------------



- 35 -



4.3                    Continuity of the representations, warranties and
covenants by the Purchaser and UEC. The representations, warranties and
covenants of the Purchaser and UEC contained in this Article, or in any
certificates or documents delivered pursuant to the provisions of this Agreement
or in connection with the transactions contemplated hereby, will be true at and
as of the Closing Date as though such representations, warranties and covenants
were made at and as of such time. Notwithstanding any investigations or
inquiries made by either of the Vendor or the Company, or by the Vendor' or the
Company's respective professional advisors prior to the Closing Date, or the
waiver of any condition by either of the Vendor or the Company, the
representations, warranties and covenants of the Purchaser and UEC contained in
this Article shall survive the Closing Date and shall continue in full force and
effect for a period of one calendar year from the Closing Date; provided,
however, that the Purchaser and UEC shall not be responsible for the breach of
any representation, warranty or covenant of the Purchaser or UEC contained
herein caused by any act or omission of either of the Vendor or the Company
prior to the Execution Date hereof of which the Purchaser and UEC were unaware
or as a result of any action taken by either of the Vendor or the Company after
the Execution Date. In the event that any of the said representations,
warranties or covenants are found by a Court of competent jurisdiction to be
incorrect and such incorrectness results in any loss or damage sustained
directly or indirectly by either of the Vendor and/or the Company, then the
Purchaser and UEC will, in accordance with the provisions of Article "15"
hereinbelow, pay the amount of such loss or damage to either of the Vendor
and/or the Company, as the case may be, within 30 calendar days of receiving
notice of judgment therefore; provided that the Vendor and the Company will not
be entitled to make any claim unless the loss or damage suffered may exceed the
amount of U.S. $1,000.00.



 

Article 5
CONDITIONS PRECEDENT TO CLOSING



5.1                    Parties' conditions precedent. All of the rights, duties
and obligations of each of the Parties hereto under this Agreement are subject
to the following conditions precedent for the exclusive benefit of each of the
Parties to be fulfilled in all material aspects in the reasonable opinion of
each of the Parties or to be waived by each or any of the Parties, as the case
may be, as soon as possible after the Execution Date; however, unless
specifically indicated as otherwise, not later than two calendar days prior to
the Closing Date (such date being the "Subject Removal Date"):



(a)       the delivery by the Vendor and the Company to the Purchaser of written
evidence, satisfactory to the Purchaser and UEC in their sole and absolute
discretion, acting reasonably, that each of the Vendor's and the Company's
representations, warranties and covenants contained in section "3.4" hereinabove
are true and accurate and including, without limitation, that the Company is the
100% legal, beneficial and registered owner of all of the Mineral Assets, that
the Company holds the right to explore and develop each of the mineral property
interests comprising the Mineral Assets held by the Company and that each of the
mineral property interests comprising the Mineral Assets are free and clear of
all liens, charges and claims of others (collectively, the "Mineral Assets
Condition Precedent");



(b)       the specific ratification of the terms and conditions of this
Agreement by the Board of Directors of each of the Purchaser, UEC and the
Company within two calendar days of the due and completion execution of this
Agreement by each of the Parties hereto (collectively, the "Ratification");



--------------------------------------------------------------------------------



- 36 -



(c)       the completion by each of the Purchaser and the Company of an initial
due diligence and operations review of the other Party's respective businesses
and operations within 14 calendar days of the prior satisfaction of the
Ratification (collectively, the "Initial Due Diligence");



(d)       if required under applicable corporate and securities laws, the
receipt of all necessary approvals from any Regulatory Authority having
jurisdiction over the transactions contemplated by this Agreement on or before
May 31, 2011;



(e)       if required under applicable corporate and securities laws,
shareholders of the Purchaser and/or the Company passing an ordinary resolution
or, where required, a special resolution, approving the terms and conditions of
this Agreement and all of the transactions contemplated hereby, and the
Purchaser and/or the Company sending all required notices to the Purchaser's
and/or the Company's shareholders in connection therewith, or, in the
alternative and if allowable in accordance with applicable corporate and
securities laws, shareholders of the Purchaser and/or the Company holding over
50% of the issued shares of the Purchaser and the Company providing written
consent resolutions evidencing their approval to the terms and conditions of
this Agreement and all of the transactions contemplated hereby together with
certification of any required notices to all shareholders of the Purchaser
and/or Company of such written consent resolutions; and



(f)       the Board of Directors of UEC approving of the within issuance by UEC
to the order and direction of the Vendor of all of the referenced Shares in
accordance with section "2.2" hereinabove and, in addition, the Board of
Directors of UEC, if required, having also approved and received any required
notices of such other matters as may be agreed to as between the Parties hereto
prior the completion of the transactions contemplated by this Agreement.



5.2                    Parties' waiver of conditions precedent. The conditions
precedent set forth in section "5.1" hereinabove are for the exclusive benefit
of each of the Parties hereto and may be waived by each or any of the Parties in
writing and in whole or in part at any time; however, not later than the Subject
Removal Date.



5.3                    Vendor's and the Company's conditions precedent. The
rights, duties and obligations of each of the Vendor and the Company under this
Agreement are also subject to the following conditions precedent for the
exclusive benefit of each of the Vendor and the Company to be fulfilled in all
material aspects in the reasonable opinion of the Vendor and the Company or to
be waived by each or any of the Vendor and the Company as soon as possible after
the Execution Date, however; unless specifically indicated as otherwise, not
later than the Subject Removal Date:



(a)       the Purchaser and UEC shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by the Purchaser on or before the Closing Date;



(b)       the Purchaser and UEC shall have complied with all applicable
securities laws in connection with the issuance of the Shares to the Vendor on
or before the Closing Date;



(c)       the Purchaser and UEC will have obtained all authorizations,
approvals, or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities required to be made in
connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Purchaser who will be in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any Regulatory Authority to which the Purchaser may
be subject;



--------------------------------------------------------------------------------



- 37 -



(d)       all matters which, in the opinion of counsel for the Vendor and the
Company, are material in connection with the transactions contemplated by this
Agreement shall be subject to the favourable opinion of such counsel, and all
relevant records and information shall be supplied to such counsel for that
purpose;



(e)       no material loss or destruction of or damage to the Purchaser shall
have occurred since the Execution Date;



(f)       no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



(i)       the purchase or transfer of any of the Purchased Shares contemplated
by this Agreement or the right of the Vendor to dispose of any of the Purchased
Shares; or



(ii)      the right of the Purchaser to conduct its operations and carry on, in
the normal course, its business and operations as it has carried on in the past;



(g)       the Purchaser will, for a period of at least five business days prior
to the Closing Date, during normal business hours:



(i)       make available for inspection by the counsel, auditors and
representatives of the Vendor and the Company, at such location as is
appropriate, all of the Purchaser's books, records, contracts, documents,
correspondence and other written materials, and afford such persons every
reasonable opportunity to make copies thereof and take extracts therefrom at the
sole cost of the Vendor and the Company; provided such persons do not unduly
interfere in the operations of the Purchaser;



(ii)      authorize and permit such persons at the risk and the sole cost of the
Vendor and the Company, and only if such persons do not unduly interfere in the
operations of the Purchaser, to attend at all of its places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



(iii)     require the Purchaser's management personnel to respond to all
reasonable inquiries concerning the Purchaser's business assets or the conduct
of its business relating to its liabilities and obligations; and



(h)       the completion by the Vendor and the Company, and by the Vendor's and
the Company's professional advisors, of a thorough due diligence and operations
review of the business and operations of the Purchaser to the sole and absolute
satisfaction of each of the Vendor and the Company.



5.4                    Vendor's and the Company's waiver of conditions
precedent. The conditions precedent set forth in section "5.3" hereinabove are
for the exclusive benefit of each of the Vendor and the Company and may be
waived by each or any of the Vendor and the Company in writing and in whole or
in part at any time after the Execution Date; however, unless specifically
indicated as otherwise, not later than the Subject Removal Date.



--------------------------------------------------------------------------------



- 38 -



5.5                    Purchaser's conditions precedent. The rights, duties and
obligations of the Purchaser under this Agreement are also subject to the
following conditions precedent for the exclusive benefit of the Purchaser to be
fulfilled in all material aspects in the reasonable opinion of the Purchaser or
to be waived by the Purchaser as soon as possible after the Execution Date;
however, unless specifically indicated as otherwise, not later than the Subject
Removal Date:



(a)       the Vendor and the Company shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by the Vendor and the Company on or before the Closing
Date;



(b)       the Vendor and the Company will have obtained all authorizations,
approvals or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities from whom any such
authorization, approval or other action is required to be obtained or to be made
in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Vendor and the Company who
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which the Vendor or
the Company may be subject;



(c)       all matters which, in the opinion of counsel for the Purchaser, are
material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose;



(d)       no material loss or destruction of or damage to the Company, any of
the Company's Assets, any of the Business or the Purchased Shares shall have
occurred;



(e)       no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:



(i)       the purchase or transfer of any of the Purchased Shares contemplated
by this Agreement or the right of the Vendor to dispose of any of the Purchased
Shares; or



(ii)      the right of the Company to conduct its operations and carry on, in
the normal course, its business and operations as it has carried on in the past;



(f)       the delivery to the Purchaser by the Vendor and the Company, on a
confidential basis, of all Business Documentation and including, without
limitation, the following documentation and information:



(i)       a copy of all material contracts, agreements, reports and information
of any nature respecting the Company, the Company's Assets and the Business; and



--------------------------------------------------------------------------------



- 39 -



(ii)      details of any lawsuits, claims or potential claims relating to either
the Company, the Company's Assets, the Business or the Purchased Shares of which
either of the Vendor or the Company is aware and the Purchaser is unaware;



(g)       the Vendor and the Company will, for a period of at least five
business days prior to the Closing Date, during normal business hours:



(i)       make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, all of the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Purchaser; provided
such persons do not unduly interfere in the operations of the Company;



(ii)       authorize and permit such persons at the risk and the sole cost of
the Purchaser, and only if such persons do not unduly interfere in the
operations of the Company, to attend at all of its places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and



(iii)       require the Company's management personnel to respond to all
reasonable inquiries concerning the Business and assets or the conduct of its
business relating to its liabilities and obligations;



(h)       the delivery to the Purchaser by the Vendor and the Company of an
opinion of the counsel for the Company, in a form satisfactory to the
Purchaser's counsel, dated as at the date of delivery, to the effect that:



(i)       the Company is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by applicable corporate laws;



(ii)      the Company has the power, authority and capacity to own and use all
of its Company's Assets and to carry on its business as presently conducted by
it;



(iii)     the Company, as the legal and beneficial owners of all of the
Company's Assets, holds all of the Company's Assets free and clear of all liens,
charges and claims of others;



(iv)      the Company, as the legal and beneficial owner of all of its Mineral
Assets, hold all of the Mineral Assets free and clear of all liens, charges and
claims of others;



(v)       the number of authorized and issued shares in the share capital of the
Company are as warranted by the Vendor and the Company, and all of such issued
shares are duly authorized, validly issued and outstanding as fully paid and
non-assessable;



(vi)      all necessary steps and corporate proceedings have been taken by the
Vendor and the Company to permit the Purchased Shares to be duly and validly
transferred to and registered in the name of the Purchaser as at the Closing
Date;



--------------------------------------------------------------------------------



- 40 -



(vii)       based on actual knowledge and belief, such counsel knows of no
claims, judgments, actions, suits, litigation, proceedings or investigations,
actual, pending or threatened, against either the Vendor or the Company which
might materially affect either the Company, the Company's Assets or the Business
or which could result in any material liability to either of the Company, the
Company's Assets or the Business; and



(viii)     as to all other legal matters of a like nature pertaining to the
Vendor, the Company, the Company Assets, the Business and to the transactions
contemplated hereby as the Purchaser or the Purchaser's counsel may reasonably
require; and



(i)       the completion by the Purchaser and by the Purchaser's professional
advisors of a thorough due diligence and operations review of both the Business
and the operations of the Company together with the transferability of the
Purchased Shares as contemplated by this Agreement, to the sole and absolute
satisfaction of the Purchaser.



5.6                    Purchaser's waiver of conditions precedent. The
conditions precedent set forth in section "5.5" hereinabove are for the
exclusive benefit of the Purchaser and may be waived by the Purchaser in writing
and in whole or in part at any after the Execution Date; however, unless
specifically indicated as otherwise, not later than the Subject Removal Date.



 

Article 6
CLOSING AND EVENTS OF CLOSING



6.1                    Closing and Closing Date. The closing (the "Closing") of
the within purchase and delivery of the Purchased Shares, as contemplated in the
manner as set forth in Article "2" hereinabove, together with all of the
transactions contemplated by this Agreement, shall occur on such day which is
five calendar days following the due and complete satisfaction of all of the
conditions precedent which are set out in Article "5" hereinabove and including,
without limitation, the Mineral Assets Condition Precedent (the "Closing Date"),
or on such earlier or later Closing Date as may be agreed to in advance and in
writing by each of the Parties hereto, and will be closed, in each such
instance, at the offices of McMillan LLP, Lawyers - Patent & Trade Mark Agents,
located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver, British
Columbia, V6E 4N7, at 2:00 p.m. (Vancouver time) on the Closing Date.



6.2                    Latest Closing Date. If the Closing Date has not occurred
by June 15, 2011 this Agreement will be terminated and unenforceable unless the
Parties hereto agree in writing to grant an extension of the Closing Date.



6.3                    Documents to be delivered by the Vendor and the Company
prior to the Closing Date. Not later than five calendar days prior to the
Closing Date, and in addition to the documentation which is required by the
agreements and conditions precedent which are set forth hereinabove, the Vendor
and the Company shall also execute and deliver, or cause to be delivered, to the
Purchaser and/or the Escrow Agent, as applicable, all such other documents,
resolutions and instruments as may be necessary, in the opinion of counsel for
the Purchaser, acting reasonably, to complete all of the transactions
contemplated by this Agreement and including, without limitation, the necessary
transfer all of the Purchased Shares to the Purchaser free and clear of all
liens, charges and encumbrances, and in particular including, but not being
limited to, the following materials:



--------------------------------------------------------------------------------



- 41 -



(a)       a certified copy of an ordinary resolution of the shareholders of the
Vendor and/or the Company approving the terms and conditions of this Agreement
and the transactions contemplated hereby and thereby together with certification
of any required notice to all shareholders of the Vendor and/or the Company of
such written consent resolutions;



(b)       all documentation as may be necessary and as may be required by
counsel for the Purchaser, acting reasonably, to ensure that all of the
Purchased Shares have been transferred, assigned and are registerable in the
name of and for the benefit of the Purchaser under all applicable corporate and
securities laws;



(c)       certificate(s) representing the Purchased Shares registered in the
name of the Vendor duly endorsed for transfer to the Purchaser or irrevocable
stock powers transferring the Purchased Shares to the Purchaser;



(d)       a certificate representing the Purchased Shares registered in the name
of the Purchaser;



(e)       a certified copy of the resolutions of the Board of Directors of the
Company (and of the Vendor if necessary) authorizing the transfer by the Vendor
to the Purchaser of the Purchased Shares;



(f)       a copy of all corporate records and books of account of the Company
and including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, share certificate books and annual reports
of the Company;



(g)       written evidence, satisfactory to the Purchaser and UEC in their sole
and absolute discretion, acting reasonably, that the Mineral Assets Condition
Precedent has been satisfied;



(h)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein;



(i)       a certificate of an officer from the Company, dated as of the Closing
Date, acceptable in form to counsel for the Purchaser, acting reasonably,
certifying that the warranties, representations, covenants and agreements of the
Vendor and the Company contained in this Agreement are true and correct in all
respects and will be true and correct as of the Closing Date as if made by the
Vendor and the Company on the Closing Date;



(j)       an opinion of counsel to the Vendor and the Company, dated as at the
Closing Date, and addressed to the Purchaser and its counsel, in form and
substance satisfactory to the Purchaser's counsel, acting reasonably, and
including the following:



(i)       the due incorporation, existence and standing of each of the Company
and their qualification to carry on business;



(ii)      the authorized and issued capital of the Company;



--------------------------------------------------------------------------------



- 42 -



(iii)     that all Purchased Shares have been duly authorized and issued and are
fully paid and non-assessable;



(iv)      all necessary steps and proceedings have been taken in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated herein;



(v)       that the Purchased Shares have been duly issued to and registered in
the name of the Purchaser in compliance with all applicable corporate and
securities laws;



(vi)      the Company, as the legal and beneficial owners of all of the
Company's Assets, hold all of the Company's Assets free and clear of all liens,
charges and claims of others;



(vii)     the Company, as the legal and beneficial owners of all of the Mineral
Assets, hold all of the Mineral Assets free and clear of all liens, charges and
claims of others; and



(viii)    based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against either the Vendor or the Company which might
materially affect either the Company, the Company's Assets or the Business or
which could result in any material liability to either of the Company, the
Company's Assets or the Business;



(k)       all remaining Business Documentation; and



(l)       all such other documents and instruments as the Purchaser's counsel
may reasonably require.



6.4                    Documents to be delivered by the Purchaser prior to the
Closing Date. Not later than five calendar days prior to the Closing Date, and
in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Purchaser shall also
execute and deliver, or cause to be delivered, to the Company, the Transfer
Agent and/or the Escrow Agent, as applicable, all such other documents,
resolutions and instruments as are necessary, in the opinion of counsel for the
Vendor and the Company, acting reasonably, to issue to the Vendor the Shares
free and clear of all liens, charges and encumbrances, however, subject to the
normal resale provisions applicable thereto, and in particular including, but
not being limited to, the following materials:



(a)       a Closing agenda;



(b)       a certified copy of an ordinary resolution of the shareholders of the
Purchaser approving the terms and conditions of this Agreement and the
transactions contemplated hereby and thereby together with certification of any
required notice to all shareholders of the Purchaser of such written consent
resolutions;



(c)       a certified copy of the resolutions of the directors of the Purchaser
providing for the approval of all of the transactions contemplated hereby and
including, without limitation, each of the matters provided for in paragraph
"5.1(f)" hereinabove;



(d)       share certificates, subject to the normal resale provisions applicable
thereto, representing all of the Purchase Price Shares issued and registered in
the name or names as notified by the Vendor to the Purchaser prior to Closing in
accordance with sections "2.2" and "2.3" hereinabove;



--------------------------------------------------------------------------------



- 43 -



(e)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein;



(f)       a certificate of an officer of the Purchaser, dated as of the Closing
Date, acceptable in form to counsel for the Vendor and the Company, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Purchaser contained in this Agreement are true and correct and
will be true and correct as of the Closing Date as if made by the Purchaser on
the Closing Date; and



(g)       all such other documents and instruments as the Vendor's and the
Company's counsel may reasonably require.



 

Article 7
APPOINTMENT OF ESCROW AGENT AND TRANSFER DOCUMENTS



7.1                    Appointment of Escrow Agent. The Parties hereto hereby
acknowledge and initially appoint McMillan LLP, Lawyers - Patent & Trade Mark
Agents, located at 1500 Royal Centre, 1055 West Georgia Street, Vancouver,
British Columbia, V6E 4N7, counsel for the Purchaser and UEC herein, as escrow
agent (the "Escrow Agent") herein, or such other Escrow Agent as may be mutually
determined by the Parties hereto prior to the Subject Removal Date.



7.2                    Escrow of Transfer Documents. Subject to and in
accordance with the terms and conditions hereof and the requirements of Articles
"2", "5" and "6" hereinabove, and without in any manner limiting the obligations
of each of the Parties hereto as contained therein and hereinabove, it is hereby
acknowledged and confirmed by the Parties hereto that each of the Parties will
execute, deliver, or cause to be delivered, all such documentation as may be
required by the requirements of Articles "2", "5" and "6" hereinabove (herein,
collectively, the "Transfer Documents") and deposit the same with the Escrow
Agent, or with such other mutually agreeable escrow agent, together with a copy
of this Agreement, there to be held in escrow for release by the Escrow Agent to
the Parties in accordance with the strict terms and provisions of Articles "2",
"5" and "6" hereinabove.



7.3                    Resignation of Escrow Agent. The Escrow Agent may resign
from its duties and responsibilities if it gives each of the Parties hereto
three calendar days' written notice in advance. Upon receipt of notice of the
Escrow Agent's intention to resign, the Parties shall, within three calendar
days, select a replacement escrow agent and jointly advise the Escrow Agent in
writing to deliver the Transfer Documents to the replacement escrow agent. If
the Parties fail to agree on a replacement escrow agent within three calendar
days of such notice, the replacement escrow agent shall be selected by a Judge
of the Supreme Court of the Province of British Columbia upon application by any
Party hereto. The Escrow Agent shall continue to be bound by this Agreement
until the replacement escrow agent has been selected and the Escrow Agent
receives and complies with the joint instructions of the Parties to deliver the
Transfer Documents to the replacement escrow agent. The Parties agree to enter
into an escrow agreement substantially in the same form of this Agreement with
the replacement escrow agent.



7.4                    Instructions to Escrow Agent. Instructions given to the
Escrow Agent pursuant to this Agreement shall be given by duly authorized
signatories of the respective Parties hereto.



--------------------------------------------------------------------------------



- 44 -



7.5                    No other duties or obligations. The Escrow Agent shall
have no duties or obligations other than those specifically set forth in this
Article.



7.6                    No obligation to take legal action. The Escrow Agent
shall not be obligated to take any legal action hereunder which might, in its
judgment, involve any expense or liability unless it shall have been furnished
with a reasonable indemnity by all of the Parties hereto together with such
other third parties as the Escrow Agent may require in its sole and absolute
discretion.



7.7                    Not bound to any other agreements. The Escrow Agent is
not bound in any way by any other contract or agreement between the Parties
hereto whether or not it has knowledge thereof or of its terms and conditions
and its only duty, liability and responsibility shall be to hold and deal with
the Transfer Documents as herein directed.



7.8                    Notice. The Escrow Agent shall be entitled to assume that
any notice and evidence received by it pursuant to these instructions from
anyone has been duly executed by the Party by whom it purports to have been
signed and that the text of any notice and evidence is accurate and the truth.
The Escrow Agent shall not be obliged to inquire into the sufficiency or
authority of the text or any signatures appearing on such notice or evidence.



7.9                    Indemnity. The Parties hereto, jointly and severally,
covenant and agree to indemnify the Escrow Agent and to hold it harmless against
any loss, liability or expense incurred, without negligence or bad faith on its
part, arising out of or in connection with the administration of its duties
hereunder including, without limitation, the costs and expenses of defending
itself against any claim or liability arising therefrom.



7.10                    Not required to take any action. In the event of any
disagreement between any of the Parties hereto to these instructions or between
them or either or any of them and any other person, resulting in adverse claims
or demands being made in connection with the Transfer Documents, or in the event
that the Escrow Agent should take action hereunder, it may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, it shall not be or become liable in any way or to any
person for its failure or refusal to act, and it shall be entitled to continue
so to refrain from acting until:



(a)       the rights of all Parties shall have been fully and finally
adjudicated by a court of competent jurisdiction; or



(b)       all differences shall have been adjusted and all doubt resolved by
agreement among all of the interested persons, and it shall have been notified
thereof in writing signed by all such persons.



 

Article 8
DUE DILIGENCE INVESTIGATION



8.1                    Due diligence. Each of the Parties hereto shall forthwith
conduct such further due diligence examination of the other Parties hereto as it
deems appropriate.



8.2                    Confidentiality. Each Party may in a reasonable manner
carry out such investigations and due diligence as to the other Parties hereto,
at all times subject to the confidentiality provisions of Articles "9" and "10"
hereinbelow, as each Party deems necessary. In that regard the Parties agree
that each shall have full and complete access to the other Parties' books,
records, financial statements and other documents, articles of incorporation,
by-laws, minutes of Board of Directors' meetings and its committees, investment
agreements, material contracts and as well such other documents and materials as
the Parties hereto, or their respective solicitors, may deem reasonable and
necessary to conduct an adequate due diligence investigation of each Party, its
respective operations and financial condition prior to the Closing.





--------------------------------------------------------------------------------



- 45 -



Article 9
NON-DISCLOSURE



9.1                    Non-disclosure. Subject to the provisions of section
"9.3" hereinbelow, the Parties hereto, for themselves, their officers,
directors, shareholders, consultants, employees and agents, agree that they each
will not disseminate or disclose, or knowingly allow, permit or cause others to
disseminate or disclose to third parties who are not subject to express or
implied covenants of confidentiality, without the other Parties' express written
consent, either: (i) the fact or existence of this Agreement or discussions
and/or negotiations between them involving, inter alia, possible business
transactions; (ii) the possible substance or content of those discussions; (iii)
the possible terms and conditions of any proposed transaction; (iv) any
statements or representations (whether verbal or written) made by either Party
in the course of or in connection with those discussions; or (v) any written
material generated by or on behalf of any Party and such contacts, other than
such disclosure as may be required under applicable securities legislation or
regulations, pursuant to any order of a Court or on a "need to know" basis to
each of the Parties' respective professional advisors.



9.2                    Documentation. Any document or written material generated
by either Party hereto in the course of, or in connection with, the due
diligence investigations conducted pursuant to this Agreement shall be marked or
deemed "Confidential" and shall be treated by each Party as a trade secret of
the other Parties. Upon termination of this Agreement prior to Closing all
copies of any and all documents obtained by any Party from any other Party
herein, whether or not marked "Confidential", shall be returned to the other
Parties forthwith.



9.3                    Public announcements. Notwithstanding the provisions of
this Article, the Parties hereto agree to make such public announcements of this
Agreement promptly upon its execution in accordance with the requirements of
applicable securities legislation and regulations.



 

Article 10
PROPRIETARY INFORMATION AND
ADDITIONAL OBLIGATIONS OF THE PARTIES HERETO



10.1                  Confidential Information. Each Party hereto acknowledges
that any and all information which a Party may obtain from, or have disclosed to
it, about the other Parties constitutes valuable trade secrets and proprietary
confidential information of the other Parties (collectively, the "Confidential
Information"). No such Confidential Information shall be published by any Party
without the prior written consent of the other Parties hereto, however, such
consent in respect of the reporting of factual data shall not be unreasonably
withheld, and shall not be withheld in respect of information required to be
publicly disclosed pursuant to applicable securities or corporation laws.
Furthermore, each Party hereto undertakes not to disclose the Confidential
Information to any third party without the prior written approval of the other
Parties and to ensure that any third party to which the Confidential Information
is disclosed shall execute an agreement and undertaking on the same terms as
contained herein.



--------------------------------------------------------------------------------



- 46 -



10.2                  Impact of breach of confidentiality. The Parties hereto
acknowledge that the Confidential Information is important to the respective
businesses of each of the Parties and that, in the event of disclosure of the
Confidential Information, except as authorized hereunder, the damage to each of
the Parties hereto, or to either of them, may be irreparable. For the purposes
of the foregoing sections the Parties recognize and hereby agree that a breach
by any of the Parties of any of the covenants therein contained would result in
irreparable harm and significant damage to each of the other Parties that would
not be adequately compensated for by monetary award. Accordingly, the Parties
agree that in the event of any such breach, in addition to being entitled as a
matter of right to apply to a Court of competent equitable jurisdiction for
relief by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof, any such Party will
also be liable to the other Parties, as liquidated damages, for an amount equal
to the amount received and earned by such Party as a result of and with respect
to any such breach. The Parties also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, the Parties agree that
said Court shall have authority to limit such restrictions, activities or
periods as the Court deems proper in the circumstances. In addition, the Parties
further acknowledge and agree that all restrictions or obligations in this
Agreement are necessary and fundamental to the protection of the respective
businesses of each of the Parties and are reasonable and valid, and all defenses
to the strict enforcement thereof by either of the Parties are hereby waived by
the other Parties.



10.3                  Compliance with applicable laws. The Parties will comply
with all United States, Canadian and foreign laws, whether federal, provincial
or state, applicable to their respective duties hereunder and, in addition,
hereby represent and warrant that any information which they may provide to any
person or Company hereunder will, to the best of their respective knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or Company.



10.4                  Opinions, reports and advice of the Vendor and the
Company. Each of the Vendor and the Company hereby acknowledges and agrees that
all written and oral opinions, reports, advice and materials provided by the
Vendor and the Company to the Purchaser or UEC in connection with purchase and
sale contemplated herein are intended solely for the Purchaser's and UEC's
benefit and for the Purchaser's and UEC's use only, and that any such written
and oral opinions, reports, advice and information are the exclusive property of
the Purchaser and UEC. In this regard each of the Vendor and the Company hereby
covenants and agrees that the Purchaser and UEC may utilize any such opinion,
report, advice and materials for any other purpose whatsoever and, furthermore,
may reproduce, disseminate, quote from and refer to, in whole or in part, at any
time and in any manner, any such opinion, report, advice and materials in the
Purchaser's and UEC's sole and absolute discretion. Each of the Vendor and the
Company further covenants and agrees that no public references to the Purchaser,
UEC, the Company or the Vendor, or disclosure of the Vendor's role in respect of
the Purchaser, UEC or the Company, be made by the Vendor without the prior
written consent of the Purchaser and UEC in each specific instance and,
furthermore, that any such written opinions, reports, advice or materials shall,
unless otherwise required by the Purchaser or UEC, be provided by the Vendor to
the Purchaser and UEC in a form and with such substance as would be acceptable
for filing with and approval by any Regulatory Authority having jurisdiction
over the affairs of the Purchaser, UEC and the Company from time to time.



 

Article 11
ASSIGNMENT AND VARIATIONS



11.1                  Assignment. Save and except as provided herein, no Party
hereto may sell, assign, pledge or mortgage or otherwise encumber all or any
part of its respective interest herein without the prior written consent all of
the other Parties hereto.



--------------------------------------------------------------------------------



- 47 -



11.2                  Amendment. This Agreement and any provision thereof may
only be amended in writing and only by duly authorized signatories of each of
the respective Parties hereto.



11.3                  Power of Attorney on behalf of the Vendor and the Company.
In order to better provide for the administration and completion of each of the
transactions which are contemplated by the terms and conditions of this
Agreement, each of the Vendor and the Company does hereby make, constitute and
appoint Carlos Figueredo Farina, a director and/or officer of the Company, or
such other present or future director or officer of one of the Company as Carlos
Figueredo Farina may appoint in writing, and in his sole and absolute
discretion, in his time(s) of absence (the "Attorney"), as each of the Vendor's
and the Company's true and lawful Attorney for the Vendor and the Company and in
the Vendor's and in the Company's name, place and stead and for the sole purpose
and power of specifically doing all acts and executing all deeds, resolutions,
documents, matters and things and including, without limitation, any agreement
supplemental thereto, which may be necessary to be done in the Vendor's and the
Company's place and stead and in order to complete all of transactions on the
Vendor's and the Company's behalf which may be required under the terms and
conditions of this Agreement (the "Power of Attorney"). In this regard the
within Power of Attorney for each of the Vendor and the Company shall be
effective from the Execution Date of this Agreement and shall continue in full
force and effect until the earlier of either the final Closing or the
termination of the within purchase and sale.



11.4                  Corrections and amendments to be made by Attorney. Without
in any manner whatsoever limiting the Power of Attorney granted to the Attorney
by each of the Vendor and the Company as set forth immediately hereinabove, each
of the Vendor and the Company hereby also specifically authorizes the Attorney
to correct any errors in, to complete any information missing from and to make
any amendments to this Agreement, together with any and all other documents,
resolutions and instruments as may be necessary, in the opinion of Attorney,
acting reasonably, to complete all of the transactions contemplated by terms and
conditions of this Agreement.



11.5                  Variation in the terms of this Agreement upon review. It
is hereby acknowledged and agreed by each of the Parties hereto that where any
variation in the terms and/or conditions of this Agreement is reasonably
required by any of the Regulatory Authorities as a condition of their respective
"Regulatory Approval" to any of the terms and conditions of this Agreement, any
such reasonable variation, having first been notified to all Parties, will be
deemed to be accepted by each of the Parties hereto and form part of the terms
and conditions of this Agreement. If any such Party, acting reasonably, deems
any such notified variation unreasonable, that Party may, in its sole and
absolute discretion, and within a period of not greater than 10 calendar days
from its original notification and at its cost, make such further applications
or submissions to the relevant Regulatory Authority as it considers necessary in
order to seek an amendment to any such variation; provided, however, that the
final determination by any such Regulatory Authority to any such application or
submission by such objecting Party will be deemed binding upon such Party who
must then provide notification to all other Parties as provided for hereinabove.



 

Article 12
FORCE MAJEURE



12.1                  Events. If any Party hereto is at any time prevented or
delayed in complying with any provisions of this Agreement by reason of strikes,
walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.



--------------------------------------------------------------------------------



- 48 -



12.2                  Notice. A Party shall, within seven calendar days, give
notice to the other Parties of each event of force majeure under section "12.1"
hereinabove, and upon cessation of such event shall furnish the other Parties
with notice of that event together with particulars of the number of days by
which the obligations of that Party hereunder have been extended by virtue of
such event of force majeure and all preceding events of force majeure.



 

Article 13
ARBITRATION



13.1                  Matters for Arbitration. The Parties hereto agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.



13.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than five calendar days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such five calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "13.3" hereinbelow.



13.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five calendar days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five calendar days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairman of the arbitration herein provided for. If the other
Parties shall fail to appoint an arbitrator within five calendar days after
receiving notice of the appointment of the first arbitrator, or if the two
arbitrators appointed by the Parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Arbitration Act. Except as specifically otherwise provided in this section, the
arbitration herein provided for shall be conducted in accordance with such
Arbitration Act. The chairman, or in the case where only one arbitrator is
appointed, the single arbitrator, shall fix a time and place in Vancouver,
British Columbia, Canada, for the purpose of hearing the evidence and
representations of the Parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Arbitration Act
or this section. After hearing any evidence and representations that the Parties
may submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties. The expense of the arbitration shall be paid as specified
in the award.



13.4                  Award. The Parties hereto agree that the award of a
majority of the arbitrators, or in the case of a single arbitrator, of such
arbitrator, shall be final and binding upon each of them.





--------------------------------------------------------------------------------



- 49 -



Article 14
DEFAULT AND TERMINATION



14.1                  Default. The Parties hereto agree that if any Party hereto
is in default with respect to any of the provisions of this Agreement (herein
called the "Defaulting Party"), the non-defaulting Parties (herein called,
collectively, the "Non-Defaulting Party") shall give notice to the Defaulting
Party designating such default, and within five calendar days after its receipt
of such notice, the Defaulting Party shall either:



(a)       cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or



(b)       give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.



14.2                  Arbitration. If arbitration is sought, a Party shall not
be deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article "13" hereinabove.



14.3                  Curing the Default. If:



(a)       the default is not so cured or the Defaulting Party does not commence
or diligently proceed to cure the default; or



(b)       arbitration is not so sought; or



(c)       the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.



14.4                  Termination. In addition to the foregoing it is hereby
acknowledged and agreed by the Parties hereto that this Agreement will be
immediately terminated, unless otherwise extended in accordance with section
"6.2" hereinabove, in the event that:



(a)       the entire Ratification is not received within two calendar days of
the Execution Date;



(b)       either of the Parties hereto has not either satisfied or waived each
of their respective conditions precedent prior to the Subject Removal Date in
accordance with the provisions of Article "5" hereinabove;



(c)       either of the Parties hereto has failed to deliver or caused to be
delivered any of their respective documents required to be delivered by Articles
"5", "6" and "7" hereinabove prior to each of the Subject Removal Date and the
Closing Date in accordance with the provisions of Articles "5", "6" and "7";



(d)       the final Closing has not occurred on or before June 15, 2011 in
accordance with section "6.2" hereinabove; or



(e)       by agreement in writing by each of the Parties hereto;



--------------------------------------------------------------------------------



- 50 -



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles "9" and "10" hereinabove.



 

Article 15
INDEMNIFICATION AND LEGAL PROCEEDINGS



15.1                  Indemnification. The Parties hereto agree to indemnify and
save harmless the other Parties hereto and including, where applicable, their
respective affiliates, directors, officers, employees and agents (each such
party being an "Indemnified Party") harmless from and against any and all
losses, claims, actions, suits, proceedings, damages, liabilities or expenses of
whatever nature or kind, including any investigation expenses incurred by any
Indemnified Party, to which an Indemnified Party may become subject by reason of
the terms and conditions of this Agreement.



15.2                  No indemnification. This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.



15.3                  Claim of indemnification. The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.



15.4                  Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against any of the
Parties hereto, the Indemnified Party will give the relevant Party hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and such Party will undertake the investigation and defense thereof on behalf of
the Indemnified Party, including the prompt Consulting of counsel acceptable to
the Indemnified Party affected and the payment of all expenses. Failure by the
Indemnified Party to so notify shall not relieve any Party hereto of such
Party's obligation of indemnification hereunder unless (and only to the extent
that) such failure results in a forfeiture by any Party hereto of substantive
rights or defenses.



15.5                  Settlement. No admission of liability and no settlement of
any action shall be made without the consent of each of the Parties hereto and
the consent of the Indemnified Party affected, such consent not to be
unreasonable withheld.



15.6                  Legal proceedings. Notwithstanding that the relevant Party
hereto will undertake the investigation and defense of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:



(a)       such counsel has been authorized by the relevant Party hereto;



(b)       the relevant Party hereto has not assumed the defense of the action
within a reasonable period of time after receiving notice of the action;



(c)       the named parties to any such action include any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)       there are one or more legal defenses available to the Indemnified
Party which are different from or in addition to those available to any Party
hereto.



--------------------------------------------------------------------------------



- 51 -



15.7                  Contribution. If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party hereto shall contribute to the amount paid or payable by the
Indemnified Party as a result of any and all such losses, claim, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by any Party hereto on the one hand and the
Indemnified Party on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party hereto shall in any event contribute to the amount
paid or payable by the Indemnified Party, as a result of the loss, claim,
damage, liability, cost or expense (other than a loss, claim, damage, liability,
cost or expenses, the primary cause of which is the gross negligence or bad
faith of the Indemnified Party), any excess of such amount over the amount of
the fees actually received by the Indemnified Party hereunder.



 

Article 16
NOTICE



16.1                  Notice. Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a post office addressed to
the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified above. The date of receipt of such notice,
demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the third calendar day after the same shall have been so
mailed, or 15 calendar days in the case of an addressee with an address for
service in a country other than a country in which the Party giving the notice,
demand or other communication resides, except in the case of interruption of
postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee.



16.2                  Change of address. Either Party may at any time and from
time to time notify the other Parties in writing of a change of address and the
new address to which notice shall be given to it thereafter until further
change.



 

Article 17
GENERAL PROVISIONS



17.1                  Entire agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties hereto with respect to the subject matter of this
Agreement.



17.2                  Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties hereto, their respective heirs, executors,
administrators and assigns.



17.3                  Schedules. The Schedules to this Agreement are hereby
incorporated by reference into this Agreement in its entirety.



17.4                  Time of the essence. Time will be of the essence of this
Agreement.



--------------------------------------------------------------------------------



- 52 -



17.5                  Representation and costs. It is hereby acknowledged by
each of the Parties hereto that McMillan LLP, Lawyers - Patent & Trade Mark
Agents, act solely for the Purchaser and UEC, and, correspondingly, that each of
the Vendor and the Company have been required by each of McMillan LLP and the
Purchaser and UEC to obtain independent legal advice with respect to their
respective reviews and execution of this Agreement. In addition, it is hereby
further acknowledged and agreed by the Parties hereto that McMillan LLP, and
certain or all of its principal owners or associates, from time to time, may
have both an economic or shareholding interest in and to UEC and/or a fiduciary
duty to the same arising from either a directorship, officership or similar
relationship arising out of the request of UEC for certain of such persons to
act in a similar capacity while acting for UEC as counsel. Correspondingly, and
even where, as a result of this Agreement, the consent of each Party hereto to
the role and capacity of McMillan LLP, and its principal owners and associates,
as the case may be, is deemed to have been received, where any conflict or
perceived conflict may arise, or be seen to arise, as a result of any such
capacity or representation, each Party hereto acknowledges and agrees to, once
more, obtain independent legal advice in respect of any such conflict or
perceived conflict and, consequent thereon, McMillan LLP, together with any such
principal owners or associates, as the case may be, shall be at liberty at any
time to resign any such position if it or any Party hereto is in any way
affected or uncomfortable with any such capacity or representation. Each Party
to this Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by McMillan
LLP, shall be at the cost of the Purchaser and UEC.



17.6                  Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and for all purposes this Agreement will be governed
exclusively by and construed and enforced in accordance with the laws and Courts
prevailing in the Province of British Columbia, Canada, together with the
federal laws of Canada applicable therein.



17.7                  Further assurances. The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



17.8                  Invalid provisions. If any provision of this Agreement is
at any time unenforceable or invalid for any reason it will be severable from
the remainder of this Agreement and, in its application at that time, this
Agreement will be construed as though such provision was not contained herein
and the remainder will continue in full force and effect and be construed as if
this Agreement had been executed without the invalid or unenforceable provision.



17.9                  Currency. Unless otherwise stipulated, all payments
required to be made pursuant to the provisions of this Agreement and all money
amount references contained herein are in lawful currency of the United States.



17.10                Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).



17.11                Captions. The captions, section numbers, Article numbers
and Schedule numbers appearing in this Agreement are inserted for convenience of
reference only and shall in no way define, limit, construe or describe the scope
or intent of this Agreement nor in any way affect this Agreement.



--------------------------------------------------------------------------------



- 53 -



17.12                Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary and, if required, by
facsimile, each of which so signed being deemed to be an original, and such
counterparts together shall constitute one and the same instrument and,
notwithstanding the date of execution, will be deemed to bear the Execution Date
as set forth on the front page of this Agreement.



17.13                No partnership or agency. The Parties hereto have not
created a partnership and nothing contained in this Agreement shall in any
manner whatsoever constitute any Party the partner, agent or legal
representative of any other Party, nor create any fiduciary relationship between
them for any purpose whatsoever. No Party shall have any authority to act for,
or to assume any obligations or responsibility on behalf of, any other party
except as may be, from time to time, agreed upon in writing between the Parties
or as otherwise expressly provided.



17.14                Consents and waivers. No consent or waiver expressed or
implied by either Party hereto in respect of any breach or default by any other
Party in the performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



 

                        IN WITNESS WHEREOF each of the Parties hereto has
hereunto set its seal by the hand of its duly authorized signatory as of the
Execution Date as set forth on the front page of this Agreement.



The COMMON SEAL of
TRANSANDES RESOURCES, INC.,
the Vendor of the Company herein,
was hereunto affixed in the presence of:


/s/ Sebastien Reidl
Authorized Signatory

)
)
)
)
)
)
)
)

Number of Purchased Shares to sell: 300




(C/S)      

The COMMON SEAL of
PIEDRA RICA MINING S.A.,
the Company herein,
was hereunto affixed in the presence of:


/s/ Carlos Figueredo Farina
Authorized Signatory

)
)
)
)
)
)
)
)






(C/S)



 



--------------------------------------------------------------------------------



- 54 -



 

The COMMON SEAL of
URANIUM ENERGY CORP.
UEC herein,
was hereunto affixed in the presence of:


/s/ Amir Adnani
Authorized Signatory

)
)
)
)
)
)
)
)






(C/S)      

The COMMON SEAL of
UEC PARAGUAY CORP.,
the Purchaser herein,
was hereunto affixed in the presence of:


/s/ Amir Adnani
Authorized Signatory

)
)
)
)
)
)
)
)






(C/S)      



 

__________



--------------------------------------------------------------------------------



Schedule A



 

 

                        This is Schedule "A" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Mineral Assets




Company


Block ID


Number of Hectares


Piedra Rica Mining S.A.

Block 1 - Cecilio Báez

50,000

Piedra Rica Mining S.A.

Block 2 - RI-3 Corrales

50,000



Also refer to any additional materials attached hereto

.



__________



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule B



 

 

                        This is Schedule "B" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Purchased Shares and Vendor





Vendor



Company


Number of Purchased Shares with the Company


Transandes Resources, Inc.

Piedra Rica Mining S.A.

300 Purchased Shares

__________



 

 

 

 

 

 



--------------------------------------------------------------------------------



Schedule C



 

 

                        This is Schedule "C" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Financial Statements



                        The Company has not prepared financial statements as it
is newly incorporated.

__________



 

 

 



--------------------------------------------------------------------------------



Schedule D



 

 

                        This is Schedule "D" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Company's Intellectual Property



                        The Company has no particular Intellectual Property.



__________



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule E



 

 

                        This is Schedule "E" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Company's Leases and Licenses



Refer to the materials attached hereto

.



__________



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule F



 

 

                        This is Schedule "F" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Company's Contracts of Employment



                        The Company has no contracts of employment outstanding.

__________



 

 

 

 



--------------------------------------------------------------------------------



Schedule G



 

 

                        This is Schedule "G" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Company's Material Contracts



                        The Company has no material contracts outstanding.

__________



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule H



 

 

                        This is Schedule "H" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Company's List of Bank Accounts etc.



                        The Company has no accounts or safety deposit boxes with
any bank, trust company or similar institution.

__________



 

 

 

 

 



--------------------------------------------------------------------------------



Schedule I



 

 

                        This is Schedule "I" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Purchaser's Material Contracts



                        The Purchaser has no material contracts other than its
present engagement agreements with each of its local Nevada resident agent law
firm in Nevada and its general corporate and securities counsel in British
Columbia.

__________



 

 

 

 



--------------------------------------------------------------------------------



Schedule J



 

 

                        This is Schedule "J" to that certain Share Exchange
Agreement as entered into among each of the Vendor (Transandes Resources, Inc.),
the Company (Piedra Rica Mining S.A.), UEC (Uranium Energy Corp.) and the
Purchaser (UEC Paraguay Corp.).



 

Vendor's Certificates



Refer to the forms of Vendor's Certificates attached hereto

.



__________



End of Share Exchange Agreement

__________



 

 

 

 

 